Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 1 of 30 PageID: 1102




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
  OTG MANAGEMENT PHL LLC;
                                  Civil Action No.: 2:21-cv-01240-WJM-MF
  OTG MANAGEMENT PHL B, LLC;

  LAGUARDIA USA LLC;

  LGA AIRPORT RESTAURANTS, L.P.;

  OTG DCA VENTURE II LLC;

  OTG JFK T2 VENTURE, LLC;

  OTG JFK T5 VENTURE, LLC;                     DEFENDANT EMPLOYERS
                                          INSURANCE COMPANY OF WAUSAU’S
  OTG MANAGEMENT T8 LLC;                      NOTICE OF SUPPLEMENTAL
                                           AUTHORITY IN FURTHER SUPPORT
  OTG MANAGEMENT JFK LLC;                    OF DEFENDANT’S MOTION TO
                                                      DISMISS
  OTG MANAGEMENT EWR LLC;

  OTG MANAGEMENT IAH, LLC;

  OTG MANAGEMENT MIDWEST LLC;

  OTG MANAGEMENT YYZ, LLC;

  OTG MCO VENTURE II LLC;

  OTG ORD VENTURE LLC;

  OTG EXPERIENCE, LLC;

  OTG CONCEPTS FRANCHISING, LLC;
  AND

  OTG MANAGEMENT LLC,

                     Plaintiffs,
    v.

  EMPLOYERS INSURANCE COMPANY OF
  WAUSAU,

                     Defendant.

                                      1
Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 2 of 30 PageID: 1103




        Defendant Employers Insurance Company of Wausau (“Wausau”) hereby submits the

 attached Memorandum Opinion and Order granting Defendant The Travelers Indemnity Insurance

 Company of America’s Motion to Dismiss Plaintiff’s First Amended Complaint, entered in 100

 Orchard Street, LLC v. The Travelers Indemnity Insurance Company of America, 1:20-cv-08452-

 JMF, 2021 WL 2333244 (S.D.N.Y. June 8, 2021), the Opinion and Order granting Defendant XL

 Insurance America, Inc.’s Motion to Dismiss Plaintiff’s First Amended Complaint, entered in

 Broadway 104, LLC d/b/a Café du Soliel v. XL Insurance American, Inc., No. 1:20-cv-03813-

 PKC, 2021 WL 2581240 (S.D.N.Y. June 23, 2021), the Order granting Defendants Sentinel

 Insurance Company, Hartford Insurance Company of the Midwest, and The Hartford Insurance

 Group’s Motion for Judgment on the Pleadings and denying Plaintiffs’ Motion to Consolidate,

 entered in Buffalo Xerographix, Inc. v. Sentinel Ins. Co., Ltd., No. 1:20-cv-520-GWC, 2021 WL

 2471315 (W.D.N.Y. June 16, 2021), and the Memorandum Opinion and Order granting National

 Fire Insurance Company of Hartford’s Motion to Dismiss Plaintiff’s Complaint, entered in Office

 Solution Group, LLC v. National Fire Ins. Co. of Hartford, No. 1:20-cv-4736-GHW, 2021 WL

 2403088 (S.D.N.Y. June 11, 2021), in further support of Wausau’s Motion to Dismiss Plaintiffs’

 Complaint (Dkt. Nos. 8 and 20).

 Dated: July 6, 2021                        Respectfully submitted,

                                            FINAZZO COSSOLINI O’LEARY
                                            MEOLA & HAGER, LLC

                                            By: /s/ Rachel R. Hager____________
                                                   RACHEL R. HAGER, ESQ.
                                                   67 East Park Place, Suite 901
                                                   Morristown, New Jersey 07960
                                                   (973) 343-4960
                                                   rachel.hager@finazzolaw.com
                                                   Attorneys for Defendant
                                                   Employers Insurance Company of Wausau



                                               2
Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 3 of 30 PageID: 1104




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of July 2021, I caused a true and complete copy of

 Defendant Employers Insurance Company of Wausau’s Notice of Supplemental Authority in

 Further Support of Wausau’s Motion to Dismiss, to be served on all other counsel of record

 through the Court’s electronic case filing system addressed as follows:

        Harvey Bartle IV, Esq.
        MORGAN, LEWIS & BOCKIUS LLP
        502 Carnegie Center
        Princeton, New Jersey 08540
        (609) 919-6600
        harvey.bartle@morganlewis.com

        Sergio Oehninger, Esq. (pro hac vice forthcoming)
        MORGAN, LEWIS & BOCKIUS LLP
        1111 Pennsylvania Avenue, NW
        Washington, DC 20004
        (202) 739-3000
        sergio.oehninger@morganlewis.com
        Attorneys for Plaintiff


                                                     /s/ Rachel R. Hager____________
                                                     RACHEL R. HAGER, ESQ.




                                                 3
  Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 4 of 30 PageID: 1105
100 ORCHARD STREET, LLC, Plaintiff, v. THE TRAVELERS..., Slip Copy (2021)


                                                            for losses caused by the Coronavirus” and by “the
                                                            Civil Authority Orders” issued in response thereto,
              2021 WL 2333244
                                                            Am. Compl. ¶ 161 — followed. Travelers now moves,
Only the Westlaw citation is currently available.
 United States District Court, S.D. New York.               pursuant to    Rule 12(b)(6) of the Federal Rules of
                                                            Civil Procedure, to dismiss the Amended Complaint.
              100 ORCHARD                                   ECF No. 24.3
           STREET, LLC, Plaintiff,
                                                            Travelers is entitled to dismissal because, even
                    v.
                                                            drawing all reasonable inferences in Orchard Street's
     THE TRAVELERS INDEMNITY                                favor, the Amended Complaint fails “to state a claim
       INSURANCE COMPANY                                    to relief that is plausible on its face.” Bell Atl. Corp.
       OF AMERICA, Defendant.                               v. Twombly, 550 U.S. 544, 570 (2007). For starters, it
                                                            is doubtful that the alleged physical presence of the
                  20-CV-8452 (JMF)                          COVID-19 virus on surfaces and in the air constitutes
                          |                                 either “direct physical loss of or damage to property” at
                  Filed 06/08/2021                          the Hotel, as is required to trigger the Policy's Business
                                                            Income and Extra Expense Clauses, or “damage to
                                                            property other than property at the [Hotel],” as is
MEMORANDUM OPINION AND ORDER                                required to trigger its Civil Authority Clause. Id.
                                                            at 44-45.4 As other courts in this District have
JESSE M. FURMAN United States District Judge
                                                            persuasively reasoned, “COVID-19 damages lungs,
 *1 This case is one of many insurance coverage             not property.” Sharde Harvey, DDS, PLLC v. Sentinel
disputes arising out of the COVID-19 pandemic.              Ins. Co., No. 20-CV-3350 (PGG) (RWL), 2021 WL
Plaintiff 100 Orchard Street, LLC (“Orchard Street”),       1034259, at *9 (S.D.N.Y. Mar. 18, 2021) (citing Social
which owns and operates the Blue Moon Hotel (the            Life Magazine v. Sentinel Ins. Co., No. 20-CV-3311
“Hotel”) in New York City, alleges that its business        (VEC), 2020 WL 2904834 (S.D.N.Y. May 14, 2020)).
was severely damaged by the COVID-19 virus, which           Put differently, while the presence of COVID-19
“was present at and within” the Hotel and “render[ed]       may render property potentially harmful to people,
the premises unsafe,” and by restrictions that the          it does not constitute harm to the property itself.
State and local governments imposed on travel, non-         See Webster's Third New International Dictionary 571
essential businesses, and gatherings in an effort to slow   (2002) (defining “damage” as “injury or harm to
the spread of the virus. ECF No. 23 (“Am. Compl.”),         person, property, or reputation” (emphasis added)).
                                                            Thus, it is unsurprising that most courts that have
¶¶ 14, 28-29, 84, 93-99.1 Orchard Street filed a claim
                                                            decided the issue have held that the physical presence
for its losses under a commercial insurance policy (the
                                                            of COVID-19 does not constitute property loss or
“Policy”) issued by the Travelers Indemnity Company
                                                            damage within the meaning of insurance policies like
of America (“Travelers”). Id. ¶¶ 32, 35; see ECF No.
23-1 (“Policy”). On July 2, 2020, Travelers denied          the one here.5
the claim, stating, as relevant here, that the Business
Income, Extra Expense, and Civil Authority Clauses           *2 Ultimately, however, the Court need not and does
of the Policy — each of which covers loss of business       not decide that question — which Travelers addresses
income under certain circumstances — did not apply          only in a footnote, see Def.’s Mem. 7 n.5 — because
to Orchard Street's claimed losses and that, even if        the Policy contains a Virus Exclusion Clause that
they did, the losses were expressly excluded from           independently and unambiguously bars coverage of
coverage under the Policy's Virus Exclusion Clause.         Orchard Street's business losses at issue. See Def.’s
Am. Compl. ¶ 35; ECF No. 23-2, at 1-4; see also Policy      Mem. 11-14. The Clause, which modifies all coverage
                                                            under the Commercial Property Coverage Part of the
44-45, 135.2 This litigation — in which Orchard Street
                                                            Policy, including the Business Income, Extra Expense,
seeks a declaration that the Policy “includes coverage
                                                            and Civil Authority Clauses, states as follows: “We


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      1
  Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 5 of 30 PageID: 1106
100 ORCHARD STREET, LLC, Plaintiff, v. THE TRAVELERS..., Slip Copy (2021)


will not pay for loss or damage caused by or resulting
                                                             ordinary business contract.”  Album Realty Corp.
from any virus, bacterium or other microorganism that
                                                             v. Am. Home Assur. Co., 607 N.E.2d 804, 805 (N.Y.
induces or is capable of inducing physical distress,
                                                             1992) (cleaned up) (quoting       Bird v. St. Paul Fire
illness or disease.” Policy 135; see id. at 5, 44-45.6
                                                             & Marine Ins. Co., 120 N.E. 86, 87 (N.Y. 1918)
It is undisputed that COVID-19 is a viral disease, as
                                                             (Cardozo, J.)). Here, a reasonable business person
Orchard Street acknowledges in its pleadings. See, e.g.,
                                                             would plainly contemplate that an exclusion for losses
Am. Compl. ¶¶ 14, 59 (describing “the COVID-19
                                                             “caused by or resulting from any virus” would extend
virus” and “[t]he virus that causes COVID-19”);
                                                             to losses caused by immediate efforts to mitigate a
id. ¶ 15 (alleging that infection with COVID-19
                                                             viral outbreak. In short, “there is no genuine dispute
“may produce deadly results to human beings”). And
                                                             that the activity of a virus, namely COVID-19, set
Orchard Street attributes its alleged losses to “[t]he
                                                             government restrictions in motion, and is therefore the
COVID-19 pandemic” generally; the “continuous
                                                             efficient proximate cause of [Orchard Street's] claimed
presence of the coronavirus,” i.e., the virus that causes
COVID-19, “on or around [the Hotel's] premises”; and         losses.”     BA LAX, LLC v. Hartford Fire Ins. Co.,
government orders that “were issued in direct response       — F. Supp. 3d —, No. 2:20-CV-6344 (SVW) (JPR),
to both the spread and physical presence of COVID-19         2021 WL 144248, at *4 (C.D. Cal. Jan. 12, 2021);
on persons and property.” Id. ¶¶ 51, 100-101, 152.           accord Causeway Auto., LLC v. Zurich Am. Ins. Co.,
It follows that Orchard Street's business losses were        No. 20-CV-8393 (FLW) (DEA), 2021 WL 486917,
plainly “caused by,” or at least “result[ed] from,” a        at *6 (D.N.J. Feb. 10, 2021); Edison Kennedy, LLC
“virus” that “is capable of inducing physical distress,      v. Scottsdale Ins. Co., — F. Supp. 3d —, No. 8:20-
illness or disease,” Policy 135, and are unambiguously       CV-1416-T-02 (SPF), 2021 WL 22314, at *8 (M.D.
excluded from coverage under the Policy.                     Fla. Jan. 4, 2021).

Orchard Street's arguments to the contrary are               Second, Orchard Street argues that the Virus Exclusion
unpersuasive. First, Orchard Street argues that the          Clause does not explicitly apply to losses caused by
“legal proximate cause” of its losses was the                “a national state of disaster like the current pandemic.”
government orders issued in response to the pandemic,        Pl.’s Opp'n 7. But in the context of a viral pandemic,
not the virus itself. Pl.’s Opp'n 7. Orchard Street          “the word ‘pandemic’ describes a disease's geographic
further notes that the Policy — unlike some other            prevalence”; “it does not replace disease as the harm-
insurance contracts that courts have considered in
                                                             causing agent.” Boxed Foods Co. v. Cal. Cap.        Ins.
the COVID-19 context — does not contain “anti-
                                                             Co., 497 F. Supp. 3d 516, 523 (N.D. Cal. 2020),
concurrent causation language,” meaning language
                                                             as amended (Oct. 27, 2020); see also Michael J.
specifying that losses caused by a virus are excluded
                                                             Redenburg, Esq. PC v. Midvale Indem. Co., — F.
from coverage regardless of any other causes that may
                                                             Supp. 3d —, No. 20-CV-5818 (PAE), 2021 WL
have contributed to the loss. Id. at 8. Be that as it may,
                                                             276655, at *8 n.5 (S.D.N.Y. Jan. 27, 2021) (“[T]he
COVID-19 is the “efficient proximate cause” of any
                                                             COVID-19 pandemic is simply a large-scale outbreak
business losses resulting from government restrictions
                                                             of a virus.”). In rejecting the same argument that
imposed in an effort to contain the virus. “The efficient
                                                             Orchard Street advances here, another district court
proximate cause of a loss is the cause that originally
                                                             persuasively likened it to an argument “that a coverage
sets other events in motion,” although courts must not
                                                             exclusion for damage caused by fire does not apply
“trace events back to their metaphysical beginnings.”
                                                             to damage caused by a very large fire.”      W. Coast
    Parks Real Est. Purchasing Grp. v. St. Paul Fire
                                                             Hotel Mgmt., LLC v. Berkshire Hathaway Guard Ins.
& Marine Ins. Co., 472 F.3d 33, 48 (2d Cir. 2006)
                                                             Cos., 498 F. Supp. 3d 1233, 1242 (C.D. Cal. 2020)
(internal quotation marks omitted). The inquiry is
                                                             (internal quotation marks omitted). Although it may be
“whether the parties contemplated that the exclusion
                                                             true that other insurance contracts include provisions
would apply in a circumstance such as that presented,”
                                                             expressly disclaiming losses caused by “pandemics
in light of “the reasonable expectation and purpose
                                                             and epidemics,” as Orchard Street contends, Pl.’s
of the ordinary business person when making an
                                                             Opp'n 7, “the fact that [an insurer] could have used



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      2
    Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 6 of 30 PageID: 1107
100 ORCHARD STREET, LLC, Plaintiff, v. THE TRAVELERS..., Slip Copy (2021)


                                                             its Amended Complaint sua sponte. Although leave
even more specific language does not [necessarily]
                                                             to amend a complaint should be freely given “when
render ambiguous the language that [it] actually used,”
                                                             justice so requires,” Fed. R. Civ. P. 15(a)(2), it is
  Vizza Wash, LP v. Nationwide Mut. Ins. Co., 496 F.         “within the sound discretion of the district court to
Supp. 3d 1029, 1041 (W.D. Tex. 2020).                        grant or deny leave to amend,” Broidy Cap. Mgmt. LLC
                                                             v. Benomar, 944 F.3d 436, 447 (2d Cir. 2019) (internal
 *3 Finally, Orchard Street cites      Urogynecology         quotation marks omitted). Here, the problems with
Specialist of Florida LLC v. Sentinel Insurance Co.,         Orchard Street's claims are substantive, so amendment
489 F. Supp. 3d 1297 (M.D. Fla. 2020), for the               would be futile. See, e.g., Roundtree v. NYC, No. 19-
proposition that “[i]t is unclear that the Virus or          CV-2475 (JMF), 2021 WL 1667193, at *6 (S.D.N.Y.
Bacteria endorsement would apply as to a viral               Apr. 28, 2021) (citing cases). Moreover, Orchard Street
pandemic.” Pl.’s Opp'n 8. That case, however, appears        does not request leave to amend or suggest that it is
                                                             in possession of facts that would cure the problems
to be an outlier. See, e.g.,   Raymond H Nahmad
                                                             with its claims. See, e.g., Clark v. Kitt, No. 12-CV-8061
DDS PA v. Hartford Cas. Ins. Co., 499 F. Supp. 3d
                                                             (CS), 2014 WL 4054284, at *15 (S.D.N.Y. Aug. 15,
1178, 1188-90 (S.D. Fla. 2020) (interpreting the same
                                                             2014) (“A plaintiff need not be given leave to amend
language to exclude coverage for losses arising from
                                                             if [it] fails to specify how amendment would cure
COVID-19);        Wilson v. Hartford Cas. Co., 492 F.        the pleading deficiencies in [its] complaint.”); accord

Supp. 3d 417, 427 (E.D. Pa. 2020) (same); Franklin              TechnoMarine SA v. Giftports, Inc., 758 F.3d 493,
EWC, Inc. v. Hartford Fin. Servs. Grp., Inc., 488            505 (2d Cir. 2014). Finally, the Court granted Orchard
F. Supp. 3d 904, 907 (N.D. Cal. 2020) (same). It             Street leave to amend its original complaint in response
is also distinguishable, as the clause at issue stated       to Travelers's motion to dismiss and explicitly warned
that the insurer “[would] not pay for loss or damage         that it would “not be given any further opportunity to
caused directly or indirectly by ... [the p]resence,         amend the complaint to address issues raised by the
growth, proliferation, spread, or any activity of ‘fungi,’
                                                             motion to dismiss.” ECF No. 13; see, e.g.,      Transeo
wet rot, dry rot, bacteria or virus.”   Urogynecology        S.A.R.L. v. Bessemer Venture Partners VI L.P., 936
Specialist of Fla., 489 F. Supp. 3d at 1301 (cleaned         F. Supp. 2d 376, 415 (S.D.N.Y. 2013) (“Plaintiff's
up). In holding that the clause did not unambiguously        failure to fix deficiencies in its previous pleadings is
apply to COVID-19, the court reasoned in relevant            alone sufficient ground to deny leave to amend sua
part that COVID-19 “does not logically align with the        sponte.” (citing cases)).

grouping of ... other pollutants.”   Id. at 1302. That
                                                             The Clerk of Court is directed to terminate ECF No. 24,
is not the case here here because the Virus Exclusion
                                                             to enter judgment for Defendant consistent with this
Clause includes “microorganism[s] that induce[ ] or
                                                             Opinion and Order, and to close the case.
[are] capable of inducing physical distress, illness or
disease,” and does not include microorganisms that
                                                             SO ORDERED.
primarily cause structural damage. Policy 135.

For the foregoing reasons, Travelers's motion to             All Citations
dismiss is GRANTED, and Orchard Street's Amended
Complaint is dismissed in its entirety. Moreover, the        Slip Copy, 2021 WL 2333244
Court declines to grant Orchard Street leave to amend


Footnotes
1      These facts — which are drawn from the Amended Complaint, documents incorporated by reference therein,
       and materials of which the Court may take judicial notice — are assumed to be true for purposes of this

       motion. See, e.g.,    Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013);           Chambers v. Time
       Warner, Inc., 282 F.3d 147, 152-53 (2d Cir. 2002).



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      3
    Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 7 of 30 PageID: 1108
100 ORCHARD STREET, LLC, Plaintiff, v. THE TRAVELERS..., Slip Copy (2021)



2     Citations to the Policy refer to the page numbers automatically generated by the Court's ECF system.
3     The parties agree that New York law governs interpretation of the Policy, see ECF No. 26 (“Def.’s Mem.”),
      at 9; ECF No. 28 (“Pl.’s Opp'n”), at 10, which “is sufficient to establish choice of law,” Alphonse Hotel Corp.
      v. Tran, 828 F.3d 146, 152 (2d Cir. 2016) (internal quotation marks omitted).
4     The Civil Authority Clause also requires that “[a]ccess” to the insured premises was “prohibited by civil
      authority.” Policy 45. Orchard Street repeatedly alleges that the restrictions imposed by the State and local
      governments “prohibited access” to the Hotel. Am. Compl. ¶¶ 20, 30, 50, 101, 128-29, 147-48, 150-51; see
      also id. ¶ 102 (“As of March 22, 2020, Governor Cuomo ordered all ‘non-essential businesses’ statewide to
      be closed.” (citing N.Y. Exec. Order No. 202.6 (Mar. 18, 2020))). But official guidance interpreting Executive
      Order 202.6 — of which the Court can take judicial notice, see Reynolds v. City of Mount Vernon, No.
      14-CV-1481 (JMF), 2015 WL 1514894, at *1 n.1 (S.D.N.Y. Apr. 1, 2015) — defined hotels as essential
      businesses. Governor Cuomo Issues Guidance on Essential Services Under The ‘New York State on
      PAUSE’ Executive Order, N.Y. State (Mar. 20, 2020), https://www.governor.ny.gov/news/governor-cuomo-
      issues-guidance-essential-services-under-new-york-state-pause-executive-order. Accordingly, access to
      the Hotel was not “prohibited.”
5     See, e.g., Jeffrey M. Dressel, D.D.S., P.C. v. Hartford Ins. Co. of the Midwest, No. 20-CV-2777 (KAM) (VMS),
      2021 WL 1091711, at *4 (E.D.N.Y. Mar. 22, 2021); Food for Thought Caterers Corp. v. Sentinel Ins. Co.,

      — F. Supp. 3d —, No. 20-CV-3418 (JGK), 2021 WL 860345, at *5 (S.D.N.Y. Mar. 6, 2021);  Legal Sea
      Foods, LLC v. Strathmore Ins. Co., No. 20-CV-10850 (NMG), — F. Supp. 3d —, 2021 WL 858378, at *3-4

      (D. Mass. Mar. 5, 2021); 15 Oz Fresh & Healthy Food LLC v. Underwriters at Lloyd's London Known as
      Syndicates AML 2001, WBC 5886, MMX 2010, & SKB 1897, — F. Supp. 3d —, No. 20-CV-23407, 2021 WL

      896216, at *6 (S.D. Fla. Feb. 22, 2021); R.T.G. Furniture Corp. v. Hallmark Speciality Ins. Co., No. 8:20-
      CV-2323-T-30 (AEP), 2021 WL 686864, at *2-3 (M.D. Fla. Jan. 22, 2021); Tappo of Buffalo, LLC v. Erie

      Ins. Co., No. 20-CV-754 (V) (Sr), 2020 WL 7867553, at *4 (W.D.N.Y. Dec. 29, 2020);           Uncork & Create

      LLC v. Cincinnati Ins. Co., 498 F. Supp. 3d 878, 883-84 (S.D.W. Va. 2020), amendment denied,    No.
      20-CV-401, 2021 WL 966886 (S.D.W. Va. Mar. 15, 2021); Sandy Point Dental, PC v. Cincinnati Ins. Co.,

      488 F. Supp. 3d 690, 693-94 (N.D. Ill. 2020), reconsideration denied,    No. 20-CV-2160, 2021 WL 83758
      (N.D. Ill. Jan. 10, 2021).
6     In the Amended Complaint, Orchard Street also quotes from a separate provision of the Policy covering
      Building and Personal Property. Am. Compl. ¶¶ 24, 110; see Policy 24 (covering “direct physical loss of
      or damage to Covered Property at the premises described in the Declarations caused by or resulting from
      a Covered Cause of Loss”). The Building and Personal Property Clause also falls within the Commercial
      Property Coverage Part of the Policy and is thus subject to the Virus Exclusion Clause. See Policy 5, 24.


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       4
  Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 8 of 30 PageID: 1109
BROADWAY 104, LLC d/b/a CAFÉ DU SOLEIL, Plaintiff, v. XL..., Slip Copy (2021)




                                                           BACKGROUND.
              2021 WL 2581240                              The Café is a small, family-owned restaurant in New
Only the Westlaw citation is currently available.          York City. (Compl't ¶ 2.) It is a sit-down restaurant that
 United States District Court, S.D. New York.              primarily serves in-person customers. (Compl't ¶ 2.)

        BROADWAY 104, LLC d/b/                             The Complaint recounts the events of March 2020,
       a CAFÉ DU SOLEIL, Plaintiff,                        when New York City (the “City”) became the
                  v.                                       “epicenter” of Covid-19 in the United States. (Compl't
                                                           ¶¶ 21-30.) It states that on March 17, 2020, all of the
        XL INSURANCE AMERICA,                              City's bars and restaurants were closed by order of
             INC., Defendant.                              the mayor, with the exception of takeout and delivery
                                                           orders. (Compl't ¶ 29.) On March 22, 2020, Governor
                   20-cv-3813 (PKC)                        Andrew Cuomo implemented a stay-at-home order,
                           |                               which applied to non-essential businesses and workers
                   Filed 06/23/2021                        and remained in place for months. (Compl't ¶ 30.)

                                                           XL issued Commercial Property Policy number
OPINION AND ORDER                                          PHK-0951383-00 (the “Policy”) to plaintiff. (Compl't
                                                           ¶ 12; Gonzalez Dec. Ex. A.) The Policy was effective
P. Kevin Castel United States District Judge               from June 25, 2019 to June 25, 2020. (Id.) Several
                                                           provisions of the Policy are relevant to the Café’s
 *1 Plaintiff Broadway 104, LLC, doing business
                                                           claims for relief. The Policy included coverage for the
as Café du Soleil (the “Café”), operates a small
                                                           loss of “Business Income” and stated in part:
Manhattan restaurant that has suffered financial
losses during the Covid-19 pandemic and suspended             We will pay for the actual loss of Business Income
operations following state and municipal shutdown             you sustain due to the necessary “suspension” of
orders. Defendant XL Insurance America, Inc. (“XL”)           your “operations” during the “period of restoration”.
issued the Café a commercial insurance policy that            The “suspension” must be caused by direct physical
provided for business interruption coverage in the            loss of or damage to property at premises which
event of direct physical loss of or damage to its             are described in the Declarations and for which a
property. In April 2020, the Café submitted a written         Business Income Limit Of Insurance is shown in the
claim to XL, seeking coverage for business losses             Declarations. The loss or damage must be caused by
arising out of the pandemic and the government                or result from a Covered Cause of Loss.
shutdown orders. XL disclaimed coverage and asserted       (Compl't ¶ 15; Gonzalez Dec. Ex. A at p. 49 of 162.)
that the Café’s policy did not cover the claimed losses.   It also provided that XL “will pay for direct physical
                                                           loss of or damage to Covered Property at the premises
The Café’s First Amended Complaint (the                    described in the Declarations caused by or resulting
“Complaint”) brings claims for breach of contract and      from any Covered Cause of Loss.” (Gonzalez Dec.
breach of the duty of good faith and fair dealing, and     Ex. A at p. 33 of 162.) “Covered Causes of Loss”
also seeks a declaration that XL wrongfully disclaimed     is defined as “direct physical loss unless the loss is
coverage. (Docket # 34.) The claims are brought on         excluded or limited in this policy.” (Id. at p. 75 of
behalf of a putative class. XL moves to dismiss the        162.) The Policy included a coverage provision stating
Complaint pursuant to      Rule 12(b)(6), Fed. R. Civ.     that XL “will pay for the actual loss of Business
P.                                                         Income you sustain and necessary Extra Expense
                                                           caused by action of civil authority that prohibits access
Because the Complaint does not plausibly allege that       to the described premises” under certain specified
the Café’s suffered a covered loss under the XL policy,    circumstances. (Compl't ¶ 20; Gonzalez Dec. Ex. A at
the motion to dismiss will be granted.                     p. 50 of 162.) An exclusion to the Policy headed “NEW
                                                           YORK – EXCLUSION OF LOSS DUE TO VIRUS


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      1
  Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 9 of 30 PageID: 1110
BROADWAY 104, LLC d/b/a CAFÉ DU SOLEIL, Plaintiff, v. XL..., Slip Copy (2021)


OR BACTERIA” (the “Virus Exclusion”) stated as              the minimal diversity requirement of the Class Action
follows: “We will not pay for loss or damage caused
                                                            Fairness Act,      28 U.S.C. § 1332(d)(2). (Compl't ¶¶
by or resulting from any virus, bacterium or other
                                                            7-9.)
microorganism that induces or is capable of inducing
physical distress, illness or disease.” (Compl't ¶ 35 &
Gonzalez Dec. Ex. A at p. 66 of 162.)                       RULE 12(b)(6) STANDARD.
                                                               Rule 12(b)(6) requires a complaint to “contain
 *2 The Complaint alleges that due to restrictions
                                                            sufficient factual matter, accepted as true, to ‘state
adopted by state and local authorities that were
                                                            a claim to relief that is plausible on its face.’ ”
intended to mitigate the spread of Covid-19, the
Café “suffered a direct physical loss of use of its            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
restaurant and resulting significant loss of business
                                                            (quoting     Bell Atlantic Corp. v. Twombly, 550 U.S.
income ....” (Compl't ¶ 33.) It alleges that “[b]y mid-
                                                            544, 570 (2007)). In assessing the sufficiency of a
March, 2020, Plaintiff was forced to suspend business
                                                            pleading, a court must disregard legal conclusions,
operations at the restaurant ....” (Compl't ¶ 33.)
                                                            which are not entitled to the presumption of truth.
                                                            Id. Instead, the Court must examine the well-pleaded
The Café submitted a claim to XL seeking coverage for
                                                            factual allegations and “determine whether they
the loss of business income, and XL denied coverage
in a letter dated April 3, 2020. (Compl't ¶ 33.) The        plausibly give rise to an entitlement to relief.”        Id.
Complaint alleges that XL “heavily relied” on the           at 679. “Dismissal is appropriate when ‘it is clear from
Virus Exclusion, and that XL also asserted that the         the face of the complaint, and matters of which the
Café’s lost business income was not covered because         court may take judicial notice, that the plaintiff's claims
such loss was not a direct physical loss or damage to       are barred as a matter of law.’ ” Parkcentral Global
business property. (Compl't ¶ 35.)                          Hub Ltd. v. Porsche Auto. Holdings SE, 763 F.3d 198,

The Café asserts that its lost revenue “should have         208-09 (2d Cir. 2014) (quoting         Conopco, Inc. v.
been covered by the Policy because the COVID-19             Roll Int'l, 231 F.3d 82, 86 (2d Cir. 2000)).
pandemic is such a devastating, far-ranging, and
unforeseen event that it does not fall within a             A complaint is “ ‘deemed to include any written
reasonable interpretation of the ‘virus’ exclusion in the   instrument attached to it as an exhibit, materials
Policy endorsement ....” (Compl't ¶ 36.) It also asserts    incorporated in it by reference, and documents that,
that its business closure was not the direct result of      although not incorporated by reference, are integral
Covid-19 contamination, but of the virus's presence in      to the complaint.’ ”    Cohen v. Rosicki, Rosicki &
the surrounding area and of closures mandated by civil      Assocs., P.C., 897 F.3d 75, 80 (2d Cir. 2018) (quoting
authorities. (Compl't ¶¶ 36, 38.) The Complaint asserts
                                                               L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d
that XL's reliance on the Virus Exclusion is contrary to
                                                            419, 422 (2d Cir. 2011)). The Court may therefore
the exclusion's text and purpose. (Compl't ¶¶ 38-41.)
                                                            consider such documents, including those submitted

The Complaint brings three causes of action.                by a defendant, as part of a   Rule 12(b)(6) motion
First, it asserts breach of contract, and alleges           without converting the motion into one for summary
that XL wrongfully disclaimed coverage based on
                                                            judgment.     Holowecki v. Fed. Exp. Corp., 440 F.3d
mischaracterizations of the Policy. (Compl't ¶¶ 49-53.)
                                                            558, 565-66 (2d Cir. 2006). In an insurance coverage
Second, it asserts breach of a duty of god faith and fair
                                                            dispute, a court adjudicating a motion to dismiss may
dealing, and alleges that XL has acted in bad faith and
                                                            properly consider a policy referenced in the complaint.
evaded “the spirit of the bargain.” (Compl't ¶¶ 54-59.)
                                                            See, e.g., New Image Roller Dome, Inc. v. Travelers
Third, it seeks a declaration that XL is obligated to
                                                            Indem. Co. of Illinois, 310 Fed. App'x 431, 432 (2d
insure the Café because its business was restricted
                                                            Cir. 2009)
due to “civil authority business closures.” (Compl't
¶¶ 60-66.) Subject matter jurisdiction is premised on



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        2
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 10 of 30 PageID: 1111
BROADWAY 104, LLC d/b/a CAFÉ DU SOLEIL, Plaintiff, v. XL..., Slip Copy (2021)


                                                            The Café’s argument ignores the adjectives “direct”
DISCUSSION.                                                 and “physical” that precede the word “loss.” The
                                                            phrase “direct physical loss” describes tangible loss
   I. The Complaint Does Not Plausibly Allege that the
                                                            and cannot reasonably be read to encompass a
   Café Suffered a “Direct Physical Loss” of Property.
                                                            regulatory restriction against certain uses. Further,
 *3 “In determining a dispute over insurance
                                                            the Café essentially reads the word “property” out
coverage, [courts] first look to the language of the
                                                            of the relevant language. It is true that the Policy
policy.” Lend Lease (US) Const. LMB Inc. v. Zurich
                                                            distinguishes “loss” from “damage,” but both terms
Am. Ins. Co., 28 N.Y.3d 675, 681 (2017) (quotation
                                                            are applied to the word “property,” as reflected by
marks omitted). “Insurance contracts are governed
                                                            the prepositions “of” and “to.” The Policy provides
by the general rules of contract interpretation. When
                                                            for coverage when the insured suffers “direct physical
resolving disputes concerning the scope of coverage,
                                                            loss of ... property” or “damage to property” on the
[courts] look to the specific language in the relevant
                                                            premises. The parties did not agree to coverage in the
insurance policies.” Chen v. Ins. Co. of the State
                                                            event that the Café suspends operations due to “loss”
of Pennsylvania, 36 N.Y.3d 133, 138 (2020). “The
                                                            in a generalized sense, but due to the direct physical
language of a policy, when clear and unambiguous,
                                                            loss of property.
must be given its plain and ordinary meaning.” Id.
“Insurance policies must be construed in a way that
                                                            Additional provisions of the Policy are consistent with
affords a fair meaning to all of the language employed
                                                            this construction. The definition of “Business Income”
by the parties in the contract and leaves no provision
                                                            states that XL “will pay for the actual loss of Business
without force and effect.” Selective Ins. Co. of Am.
                                                            Income you sustain due to the necessary ‘suspension’
v. Cty. of Rensselaer, 26 N.Y.3d 649, 655 (2016)
                                                            of your ‘operations’ during the ‘period of restoration.’
(quotation marks and alterations omitted).
                                                            ” (Gonzalez Dec. Ex. A at p. 49 of 162.) The “period
                                                            of restoration” terminates the earlier of when “the
The Policy provides in relevant part: “We will pay for
                                                            property at the described premises should be repaired,
the actual loss of Business Income you sustain due to
                                                            rebuilt or replaced with reasonable speed and similar
the necessary ‘suspension’ of your ‘operations’ during
                                                            quality,” or when business resumes at a new permanent
the ‘period of restoration’. The ‘suspension’ must be
                                                            location. (Id. at p. 57 of 162.) Coverage for the loss of
caused by direct physical loss of or damage to property
                                                            “Business Income” is therefore directly related to the
at premises .... The loss or damage must be caused by or
                                                            time required to restore physically damaged property.
result from a Covered Cause of Loss.” (Gonzalez Dec.
Ex. A at p. 49 of 162.) Thus, under the unambiguous
                                                            This definition of “direct physical loss” is consistent
terms of the Policy, the parties agreed that XL would
                                                            with authorities that have considered identical or near-
provide coverage for lost income during the suspension
of operations, but only if that suspension was “caused      identical language. See, e.g.,      Roundabout Theatre
by direct physical loss of or damage to property at         Co. v. Cont'l Cas. Co., 302 A.D.2d 1, 7 (1st Dep't
premises ....” (Id.)                                        2002) (“the only conclusion that can be drawn is that
                                                            the business interruption coverage is limited to losses
The Café urges that the phrase “direct physical loss”       involving physical damage to the insured's property.”);
should be broadly construed to include the deprivation      Sharde Harvey, DDS, PLLC v. Sentinel Ins. Co.,
of property access, explaining that the disjunctive “or”    Ltd., 2021 WL 1034259, at *6 (S.D.N.Y. Mar. 18,
distinguishes “direct physical loss” from the concept       2021) (“Under New York law, it is unambiguous that
of “damage.” Citing definitions from dictionary.com,        (1) ‘loss of’ property does not encompass ‘loss of
the Café notes that “loss” is defined to mean “failure      use’ of that property; and (2) insurance provisions
to keep, have, or get” and “the state of being deprived     that cover business interruption ‘caused by direct
of or of being without something that one has.” (Opp.       physical loss of or physical damage to property’
Mem. at 5.) It urges that the term “direct physical loss”   provide coverage only where the insured's property
is at least ambiguous, thereby making its claims for        suffers direct physical damage.”) (Lehrburger, M.J.)
relief plausible.                                           (quotation marks omitted); Food for Thought Caterers
                                                            Corp. v. Sentinel Ins. Co., Ltd., 2021 WL 860345, at *4


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     3
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 11 of 30 PageID: 1112
BROADWAY 104, LLC d/b/a CAFÉ DU SOLEIL, Plaintiff, v. XL..., Slip Copy (2021)


(S.D.N.Y. Mar. 6, 2021) (“the great majority of courts
that have addressed this issue of insurance coverage         (1) Access to the area immediately surrounding the
for business losses sustained as a result of COVID-19        damaged property is prohibited by civil authority as
restrictions have held that a complaint which only           a result of the damage, and the described premises
alleges loss of use of the insured property fails to         are within that area but are not more than one mile
satisfy the requirement for physical damage or loss.”)       from the damaged property; and
(Koeltl, J.); DeMoura v. Cont'l Cas. Co., 2021 WL
                                                              (2) The action of civil authority is taken in response
848840, at *5 (E.D.N.Y. Mar. 5, 2021) (“New York
                                                              to dangerous physical conditions resulting from the
courts have consistently understood identically worded
                                                              damage or continuation of the Covered Cause of
insurance clauses to exclude business interruption
                                                              Loss that caused the damage, or the action is taken
losses from coverage when the losses were not caused
                                                              to enable a civil authority to have unimpeded access
by real, tangible damage to or loss of the property.”)
                                                              to the damaged property.
(Garaufis, J.); Soundview Cinemas Inc. v. Great Am.
                                                           (Id.)
Ins. Grp., 71 Misc. 3d 493, 507 (N.Y. Sup. Ct. Nassau
Cnty. 2021) (“While the Court is sympathetic to the
                                                           The Café asserts that because its closure was
economic consequences resulting from the closure of
                                                           “prompted [by] the state's civil authority orders to
Plaintiff's movie theater, the Court concurs with the
                                                           shutdown dining in Plaintiff's restaurant,” XL has a
majority view that loss of use of the Premises due
                                                           contractual obligation to pay for the resulting loss.
to COVID-19 related government orders does not
                                                           (Compl't ¶¶ 36-38, 62.)
constitute ‘direct physical loss of or damage to the
property’ that would trigger Business Income coverage
                                                           First, the Complaint does not plausibly allege a
under the Policy.”).
                                                           covered loss under the Civil Authority Provision
                                                           because it does not allege that authorities prohibited
 *4 The Complaint does not allege that the Café
                                                           the Café from accessing the premises. It alleges the
suffered a “direct physical loss” of property that would
                                                           existence of “civil authority mandating non-essential
provide for business interruption coverage under the
                                                           business closures due to COVID-19 infections and
Policy. The Court therefore concludes that the Café
                                                           property contamination in New York City and the
has not plausibly alleged a covered loss. Because the
                                                           surrounding area” and states that the Café closed due
breach of contract claim and claim for declaratory
                                                           to “the state's civil authority orders to shutdown dining
judgment are premised on the allegedly improper
                                                           in Plaintiff's restaurant.” (Compl't ¶¶ 5, 36.) But the
denial of coverage, Counts I and III will be dismissed.
                                                           Civil Authority provision provides coverage for lost
                                                           business income when a civil authority “prohibits
   II. The Café Has Not Plausibly Alleged Coverage         access to the described premises ....” The Complaint
   Pursuant to the Policy's Civil Authority Provision.     does not describe the prohibition of access, but the
The Policy also provides for coverage of lost business     prohibition of “dining in Plaintiff's restaurant.” See,
income in the event that a civil authority prohibits       e.g., Food for Thought Caterers, 2021 WL 860345,
the insured's access to the premises due to property       at *6-7 (coverage provision did not apply where “no
damage in the immediately surrounding area (the            civil authority order denied complete access”); Mangia
“Civil Authority Provision”). (Gonzalez Dec. Ex. A at      Rest. Corp. v. Utica First Ins. Co., 2021 WL 1705760,
p. 50 of 162.) This provision states in relevant part:     at *5 (N.Y. Sup. Ct. Queens Cnty. Mar. 30, 2021) (“A
                                                           limitation of use is not the equivalent of a ‘prohibition
  When a Covered Cause of Loss causes damage               of access.’ Plaintiff could have continued to operate its
  to property other than property at the described         restaurant under a ‘limitation.’ ”).
  premises, we will pay for the actual loss of Business
  Income you sustain and necessary Extra Expense           Second, the Complaint does not allege that authorities
  caused by action of civil authority that prohibits       prohibited the Café from accessing the premises
  access to the described premises, provided that both     based on damaged property. The Complaint describes
  of the following apply:                                  business restrictions directed toward the spread of
                                                           Covid-19, but the Civil Authority Provision applies


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     4
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 12 of 30 PageID: 1113
BROADWAY 104, LLC d/b/a CAFÉ DU SOLEIL, Plaintiff, v. XL..., Slip Copy (2021)


if “[a]ccess to the area immediately surrounding the        coverage must be specific and clear in order to be
damaged property is prohibited by civil authority ....”     enforced. They are not to be extended by interpretation
The Café’s does not describe measures taken by              or implication, but are to be accorded a strict and
authorities in response “damaged property” in the           narrow construction. Indeed, before an insurance
surrounding area, nor “in response to dangerous             company is permitted to avoid policy coverage, it must
physical conditions ....” There is no allegation that       satisfy the burden which it bears of establishing that
authorities prohibited the Café from preparing and          the exclusions or exemptions apply in the particular
selling meals from the premises for customer pickup         case, and that they are subject to no other reasonable
or delivery. The Café has not plausibly alleged that
                                                            interpretation.’ ”    Id. at 307 (quoting    Seaboard
it was wrongfully denied coverage under the Civil
                                                            Surety Co. v. Gillette Co., 64 N.Y.2d 304, 311 (1984)).
Authority Provision. This conclusion is consistent
with authorities that have considered similar policy
                                                            The Complaint repeatedly describes the Café’s
language. See, e.g., Food for Thought Caterers, 2021
                                                            business losses as a consequence of the Covid-19
WL 860345, at *6-7 (civil authority provision did not
                                                            pandemic. It alleges that “Plaintiff's business closure
apply where plaintiff failed to allege implementation
                                                            [was] due to the COVID-19 pandemic” and that
of orders based on “risks of direct physical loss to
                                                            its business was “devastated by the impact of
property in the surrounding area” and “failed to allege
                                                            the pandemic.” (Compl't ¶¶ 1-2.) The Complaint
that property in the surrounding area was physically
                                                            alleges that New York City was “as hard-hit by
damaged.”);     10012 Holdings, Inc. v. Sentinel Ins.       COVID-19 as any other area in the world,” resulting
Co., Ltd., 2020 WL 7360252, at *4 (S.D.N.Y. Dec.            in tens of thousands of deaths, and that due
15, 2020) (Covid-19 closure orders did not give rise        to authorities’ restrictions on movement and non-
to coverage obligations because “the Civil Authority        essential businesses, the Café “suffered a direct
provisions address a factually distinct situation – when    physical loss of use of its restaurant and resulting
some dangerous condition on neighboring premises            significant loss of business income ....” (Compl't ¶¶
forces a shutdown of Plaintiff's premises.”) (Schofield,    32-33.) It proceeds to allege:
J.).
                                                              [The Café’s] loss of business profits should have
 *5 The Complaint does not plausibly allege the Café          been covered by the Policy because the COVID-19
suffered a loss covered under the Civil Authority             pandemic is such a devastating, far-ranging, and
Provision. Because the breach of contract claim and           unforeseen event that it does not fall within a
claim for declaratory judgment are premised on the            reasonable interpretation of the “virus” exclusion
allegedly improper denial of coverage under this              in the Policy endorsement, and both Plaintiff's loss
provision, those claims are dismissed.                        of use of its business property and of business
                                                              profits constituted covered causes of loss under
                                                              the Policy. The current global catastrophe is much
   III. The Policy's “Virus Exclusion” Precludes              different from, for example, an episode of food
   Coverage.                                                  poisoning affecting several restaurant patrons. The
Lastly, the Policy's Virus Exclusion states: “We will not     COVID-19 pandemic is much closer to a natural
pay for loss or damage caused by or resulting from any        disaster than a “loss due to virus or bacteria.”
virus, bacterium or other microorganism that induces          Importantly, Plaintiff's business closure was not
or is capable of inducing physical distress, illness or       the direct result of any COVID-19 infection or
disease.” (Compl't ¶ 35 & Gonzalez Dec. Ex. A at p.           contamination in its restaurant, but as a result of
66 of 162.)                                                   infections and contaminations in New York City and
                                                              the surrounding area that prompted the state's civil
“The law governing the interpretation of exclusionary         authority orders to shutdown dining in Plaintiff's
clauses in insurance policies is highly favorable to          restaurant.
                                                            (Compl't ¶ 36.)
insureds.”  Pioneer Tower Owners Ass'n v. State
Farm Fire & Cas. Co., 12 N.Y.3d 302, 306 (2009).
“ ‘Any such exclusions or exceptions from policy


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   5
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 13 of 30 PageID: 1114
BROADWAY 104, LLC d/b/a CAFÉ DU SOLEIL, Plaintiff, v. XL..., Slip Copy (2021)


The Café urges that the Virus Exclusion is narrow           although courts must not ‘trace events back to their
because, unlike other similar policies, its language
                                                            metaphysical beginnings.’ ” Id. (quoting Parks Real
does not exclude loss caused “directly or indirectly”
                                                            Est. Purchasing Grp. v. St. Paul Fire & Marine Ins.
by a virus. (Opp. Mem. at 20-21.) It urges that the
                                                            Co., 472 F.3d 33, 48 (2d Cir. 2006)). “The inquiry is
relevant language therefore has “causal ambiguities”
                                                            ‘whether the parties contemplated that the exclusion
that cannot be construed on a motion to dismiss. (Id.)
                                                            would apply in a circumstance such as that presented,’
It also argues that the orders of civil authorities were
                                                            in light of ‘the reasonable expectation and purpose of
the efficient proximate cause of the business losses, as
                                                            the ordinary business person when making an ordinary
opposed to the Covid-19 virus itself. (Id. at 21-22.)
                                                            business contract.’ ” Id. (quoting       Album Realty
 *6 The Court concludes that the Virus Exclusion is         Corp. v. Am. Home Assur. Co., 80 N.Y.2d 1008,
unambiguous and excludes the coverage sought by             1010 (1992)). “Here, a reasonable business person
the Café. “[T]he issue of whether a provision in an         would plainly contemplate that an exclusion for losses
insurance policy is ambiguous is a question of law          ‘caused by or resulting from any virus’ would extend
for the court to determine, and a provision in an           to losses caused by immediate efforts to mitigate a viral
insurance contract is not ambiguous merely because          outbreak.” Id.

the parties interpret it differently.”    Atl. Mut. Ins.
                                                            Therefore, in addition to the Complaint's failure to
Co. v. Terk Techs. Corp., 309 A.D.2d 22, 28 (1st Dep't
                                                            allege a covered loss, the motion to dismiss is
2003) (internal citation omitted). The Café has not
                                                            separately granted because any claimed loss would fall
identified an ambiguity in the Virus Exclusion, and the
                                                            within the Virus Exclusion.
fact that authorities broadly directed the shutdown of
non-essential businesses does not demonstrate “causal
ambiguities” in policy language. The Virus Exclusion          IV. The Café’s Claim for Breach of a Duty of Good
is brief and straightforward, and provides that XL “will      Faith and Fair Dealing Is Dismissed.
not pay for loss or damage caused by or resulting from      Count II of the Complaint asserts that XL breached a
any virus ... that induces or is capable of inducing        duty of good faith and fair dealing “by purposefully
physical distress, illness or disease.” (Compl't ¶ 35 &     mischaracterizing provisions of its insurance coverage
Gonzalez Dec. Ex. A at p. 66 of 162.)                       agreements so as not to honor its contractual
                                                            duties to Plaintiff and the Class under those
The Café’s assertion that the Virus Exclusion ought         agreements.” (Compl't ¶¶ 54-59.) Because the Café has
not apply because of the scope and severity of the          not plausibly alleged a breach of the duty of good faith
Covid-19 crisis is without merit. (Compl't ¶ 36.) The       and fair dealing, Count II will be dismissed.
exclusion applies to “any virus” that induces or is
capable of inducing illness, and is not, as the Café        Under New York law, “[t]he implied covenant of good
urges, limited to small or routine exposures or incidents   faith and fair dealing is breached when a party acts in a
of on-site contamination. (See Opp. Mem. at 21.)            manner that would deprive the other party of the right
                                                            to receive the benefits of their agreement. The implied
To the extent that the Café urges that state                covenant includes any promises which a reasonable
and municipal shutdown orders are the “efficient            promisee would be justified in understanding were
proximate cause” of its losses, rather than the             included. However, no obligation may be implied
novel coronavirus, that argument does not place the         that would be inconsistent with other terms of the
loss beyond the Virus Exclusion, for the reasons            contractual relationship.” 1357 Tarrytown Rd. Auto,
persuasively explained by Judge Furman in 100               LLC v. Granite Properties, LLC, 142 A.D.3d 976,
Orchard St., LLC v. Travelers Indem. Ins. Co. of            977 (2d Dep't 2016) (internal citations omitted).
Am., 2021 WL 2333244, at *2 (S.D.N.Y. June 8,               When a defendant's actions are consistent with an
2021). In that case, the language of the relevant virus     agreement's “express and specific provisions,” such
exclusion was identical to the one at issue here. Id.       a claim is properly dismissed. See id. In addition,
“ ‘The efficient proximate cause of a loss is the           a claim for breach of covenant of good faith and
cause that originally sets other events in motion,’         fair dealing may be dismissed as “duplicative” of a


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     6
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 14 of 30 PageID: 1115
BROADWAY 104, LLC d/b/a CAFÉ DU SOLEIL, Plaintiff, v. XL..., Slip Copy (2021)


                                                             “any aspect” of XL's motion. (Opp. Mem. at 25 n.17.)
contract claim where “both claims ‘arise from the same
                                                             The Café amended its complaint following the Initial
facts and seek the identical damages for each alleged
                                                             Pretrial Conference and the receipt of XL's pre-motion
breach.’ ” Netologic, Inc. v. Goldman Sachs Grp.,
                                                             letter addressing the Civil Authority Provision and the
Inc., 110 A.D.3d 433, 434 (1st Dep't 2013) (quoting
                                                             Virus Exclusion. (Docket # 14, 34; Minute Entry, Sept.
   Amcan Holdings, Inc. v. Canadian Imperial Bank            24, 2020.) The Café’s request for leave to amend does
of Commerce, 70 A.D.3d 423, 426 (1st Dep't 2010)).           not explain the basis for any amendment. Leave to
                                                             amend is therefore denied.
 *7 For the reasons already explained, the Complaint
has not plausibly alleged conduct by XL that contrary
to the parties’ contractual relationship. Count II also is   CONCLUSION.
not premised on facts or damages that are distinct from      Defendant's motion to dismiss is GRANTED. (Docket
the Café’s breach of contract claim.                         # 37.) The Clerk is directed to terminate the motion,
                                                             close the case and enter judgment for the defendant.
XL's motion to dismiss is therefore granted as to Count
II.                                                          SO ORDERED.


   V. Leave to Amend Is Denied.                              All Citations
In a footnote, the Café requests leave to file a second
amended complaint in the event that the Court grants         Slip Copy, 2021 WL 2581240


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    7
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 15 of 30 PageID: 1116
BUFFALO XEROGRAPHIX, INC., SHATKIN F.I.R.S.T. LLC, and..., Slip Copy (2021)



                                                             the pleadings under Fed. R. Civ. P. 12(c). (Doc. 75.)
              2021 WL 2471315                                Plaintiffs filed a brief in opposition (Docs. 77, 78), to
Only the Westlaw citation is currently available.            which Insuring Defendants replied (Doc. 79).
 United States District Court, W.D. New York.

       BUFFALO XEROGRAPHIX,                                  Factual Background
      INC., SHATKIN F.I.R.S.T. LLC,
                                                             Plaintiffs are businesses located in Erie County, New
       and TODD E. SHATKIN DDS
                                                             York. The Amended Complaint alleges that each
      PLLC, for themselves and on                            Plaintiff contracted with one of Insuring Defendants
      behalf of a class of similarly                         for commercial property insurance. (Doc. 60 ¶¶ 1, 3.)
   situated policyholders, Plaintiffs,
                    v.                                          A. Insurance Policies
 SENTINEL INSURANCE COMPANY,                                 Copies of Plaintiffs’ insurance policies are attached to
                                                             the Amended Complaint. (See Docs. 60-1, 60-2, 60-3.)
    LTD., HARTFORD CASUALTY                                  Each insurance policy includes “(a) policies identified
     INSURANCE COMPANY, and                                  by Defendants as ‘Spectrum Business Owner's Policy’;
 HARTFORD INSURANCE COMPANY                                  and/or (b) Special Property Coverage Form SS 00
                                                             07 07 05 (the ‘Policy’).” (Doc. 60 ¶ 3.) The Policy
   OF THE MIDWEST, Defendants.
                                                             provides that Insuring Defendants “will pay for direct
                                                             physical loss of or physical damage to Covered
                 Case No. 1:20-cv-520
                                                             Property at the premises described in the Declarations
                           |
                                                             caused by or resulting from a Covered Cause of
                  Filed 06/16/2021
                                                             Loss.” (Doc. 60-1 at 36 (emphasis added).1) The
                                                             Policy defines “Covered Cause of Loss” as “RISKS
                                                             OF DIRECT PHYSICAL LOSS unless the loss is a.
ORDER ON DEFENDANTS’ MOTION FOR
                                                             Excluded in Section B., EXCLUSIONS; or b. Limited
JUDGMENT ON THE PLEADINGS AND
                                                             in Paragraph A.4. Limitations ....” (Id. at 37.)
PLAINTIFFS’ MOTION TO CONSOLIDATE
CASES (Docs. 70, 75)
                                                             The Policy includes coverage for loss of business
Geoffrey W. Crawford, Judge United States District           income arising from a covered loss. Specifically,
Court                                                        Insuring Defendants promise to

 *1 In April 2020, Plaintiffs Buffalo Xerographix,              pay for the actual loss of Business Income you
Inc., Shatkin F.I.R.S.T. LLC, and Todd E. Shatkin               sustain due to the necessary suspension of your
DDS PLLC sued Sentinel Insurance Company, Ltd.,                 “operations” during the “period of restoration.”
Hartford Casualty Insurance Co., Hartford Insurance             The suspension must be caused by direct physical
Company of the Midwest (collectively, “Insuring                 loss of or damage to property at the “scheduled
Defendants”), and The Hartford Insurance Group                  premises,” ... caused by or resulting from a Covered
(“HIG”) for breach of contract and violations of                Cause of Loss.
                                                             (Doc. 60-1 at 45.) The Policy also includes Civil
   New York General Business Law § 349. (See
                                                             Authority coverage, which applies “to the actual loss
Docs. 1, 60.) Plaintiffs’ claims arise from Insuring
                                                             of Business Income you sustain when access to your
Defendants’ denial of coverage for Plaintiffs’ business
                                                             ‘scheduled premises’ is specifically prohibited by
losses related to the COVID-19 pandemic. In a
                                                             order of a civil authority as the direct result of a
May 2021 order, the court granted HIG's motion to
                                                             Covered Cause of Loss to property in the immediate
dismiss Plaintiffs’ claims against it. (Doc. 76.) Insuring
                                                             area of your ‘schedule premises.’ ” (Id. at 46.)
Defendants have now filed a motion for judgment on



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      1
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 16 of 30 PageID: 1117
BUFFALO XEROGRAPHIX, INC., SHATKIN F.I.R.S.T. LLC, and..., Slip Copy (2021)


Plaintiffs’ policies do not contain the so-called “Virus   property, including Plaintiffs’ covered property. (Id. ¶
Exclusion” developed by the Insurance Service Office       102.)
(“ISO”). (Doc. 60 ¶ 75.) This standard form policy
endorsement eliminates certain virus- and bacteria-
related losses from coverage under insurance policies.        C. Denial of Coverage to Plaintiffs
(Id. ¶ 72.) Insuring Defendants have issued commercial     Insuring Defendants denied coverage for Plaintiffs’
property insurance policies that contain the Virus         claimed losses. The Amended Complaint alleges that
Exclusion. (Id. ¶ 73.)                                     Defendants denied coverage to Plaintiffs pursuant to
                                                           a predetermined policy, without regard to Plaintiffs’
                                                           individual circumstances or the presence of the
   B. Plaintiffs’ Claims                                   coronavirus at Plaintiffs’ premises. (Doc. 60 ¶¶ 140,
 *2 In spring 2020, Plaintiffs closed their businesses     149.)
due to the COVID-19 pandemic and suffered business
losses arising from those closures. Plaintiffs submitted   Copies of the letters denying coverage are attached
claims to their insurers, alleging the following           to the Amended Complaint. (See Docs. 60-10, 60-11,
“covered losses”:                                          60-12.) In the letters, Defendants state that the
                                                           Policy does not cover the claimed loss because
  • Plaintiffs’ employees, customers, and vendors          “the coronavirus did not cause property damage at
    were exposed to the coronavirus or contracted          [Plaintiffs’] place of business or in the immediate area”
    COVID-19. (Doc. 60 ¶ 81.)                              and that Plaintiffs incurred losses because they “had to
                                                           close or limit [their] business to help prevent the spread
  • The covered premises were exposed to the
                                                           of COVID-19.” (Doc. 60-10 at 2; Doc. 60-11 at 2; see
    coronavirus or people suffering COVID-19 were
                                                           also Doc. 60-12 at 2.)
    present at their premises. Plaintiffs could not use
    their premises because of the presence of the virus
    or due to orders issued by the civil authority. (Id.
    ¶ 82.)                                                 Analysis

  • Property in the immediate vicinity of Plaintiffs’      I. Legal Standard
    premises was exposed to the coronavirus or
                                                           Courts review motions under       Fed. R. Civ. P. 12(c)
    people with COVID-19 were present in the
                                                           under “the same standard as that applicable to a motion
    vicinity. (Id. ¶ 83.)
                                                           under    Rule 12(b)(6).”    Mantena v. Johnson, 809
  • Plaintiffs ceased business operations to comply        F.3d 721, 727–28 (2d Cir. 2015) (quoting Burnette
    with “government orders arising from the               v. Carothers, 192 F.3d 52, 56 (2d Cir. 1999)). The
    physical loss and damage caused by the Virus to        “complaint must contain sufficient factual matter,
    their Premises and to properly in the vicinity of      accepted as true, to ‘state a claim to relief that is
    their Premises.” (Id. ¶ 96.)
                                                           plausible on its face.’ ”       Ashcroft v. Iqbal, 556

Plaintiffs further allege that the coronavirus is          U.S. 662, 678 (2009) (quoting            Bell Atl. Corp.
a “highly contagious” “physical substance” that            v. Twombly, 550 U.S. 544, 570 (2007)). Although
“survives on and is active on inert physical               the court construes factual allegations and draws all
surfaces.” (Id. ¶¶ 84–86.) Moreover, “[i]nfectious         reasonable inferences in favor of the non-moving
airborne droplets and smaller aerosols that remain         party, Lanier v. Bats Exch., Inc., 838 F.3d 139, 150 (2d
suspended in the air for hours after release are           Cir. 2016), “[t]hreadbare recitals of elements of a cause
a major transmission source of the Virus.” (Id. ¶          of action, supported by mere conclusory statements,
90.) The risk of infection is higher indoors than          do not suffice.” Empire Merchants, LLC v. Reliable
in open-air environments. (Id. ¶ 93.) The Amended          Churchill LLLP, 902 F.3d 132, 139 (2d Cir. 2018)
Complaint alleges that the presence of the coronavirus     (quoting Iqbal, 556 U.S. at 570). The court will grant
caused New York state civil authorities to issue
                                                           a    Rule 12(c) motion only if it “is satisfied that
orders suspending business and the use of commercial


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      2
  Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 17 of 30 PageID: 1118
BUFFALO XEROGRAPHIX, INC., SHATKIN F.I.R.S.T. LLC, and..., Slip Copy (2021)


the complaint cannot state any set of facts that would     damage” to their insured premises or due to orders
                                                           of a civil authority issued in response to “direct
entitle [the non-moving party] to relief.”    Patel v.
                                                           physical loss or damage” to nearby property that
Contemp. Classics of Beverly Hills, 259 F.3d 123, 126
                                                           restricted Plaintiffs’ access to their premises. Plaintiffs
(2d Cir. 2001).
                                                           argue that they suffered covered losses because the
                                                           presence of the coronavirus at or near the insured
II. Governing Law                                          premises constitutes “direct physical loss of or physical
 *3 A federal court sitting in diversity applies the       damage.”

substantive law of the forum state,  Erie R.R. Co.
                                                           To make this argument, Plaintiffs point to the existence
v. Tompkins, 304 U.S. 64, 78 (1938), including that
                                                           of the so-called “Virus Exclusion” and the “Virus
jurisdiction's choice-of-law rules,     Klaxon Co. v.      Limitation”: standard form endorsements developed
Stentor Elec. Mfg. Co., 313 U.S. 487 (1941). The New       by the ISO that exclude or limit an insured's
York Court of Appeals follows the “center of gravity”      otherwise available coverage when the conditions
test in identifying the jurisdiction whose substantive     of the endorsement are met. (See Doc. 78 at 17–
                                                           18.) The Virus Exclusion provides: “We will not
law governs contract disputes.      Auten v. Auten, 308
                                                           pay for loss or damage caused by or resulting from
N.Y. 155 (1954). Under this approach, a contract of
                                                           any virus, bacterium, or other microorganism that
liability insurance is “governed by the law of the
                                                           induces or is capable of inducing physical distress,
state which the parties understood to be the principal
                                                           illness or disease.” (Doc. 60-4 at 2.) The terms of
location of the insured risk ... unless with respect
to the particular issue, some other state has a more       the Virus Limitation are similar.2 Defendants have
significant relationship ... to the transaction and the    issued policies containing the Virus Exclusion and
                                                           the Virus Limitation, as well as policies containing
parties.”    Certain Underwriters at Lloyd's, London
                                                           neither limitation; Plaintiffs’ policies contain neither.
v. Foster Wheeler Corp., 822 N.Y.S. 2d 30 (N.Y. App.
                                                           Plaintiffs argue that this omission constitutes an
Div. 2006) (cleaned up), aff'd, 876 N.E.2d 500 (N.Y.
                                                           “express acknowledgement by [Defendants] that a
2007); see also Cunninghame v. Equitable Life Assur.
                                                           virus is capable of causing ‘direct physical loss of
Soc'y of U.S., 652 F.2d 306, 308 n.1 (2d Cir. 1981) (per
                                                           or damage to’ property.” (Doc. 78 at 18.) From this
curiam).
                                                           assertion, Plaintiffs jump to the conclusion that the
                                                           presence of the coronavirus constitutes direct physical
Plaintiffs are New York businesses who purchased
                                                           loss or damage.
commercial property insurance for their business
premises in the State of New York. Consequently, New
                                                            *4 However, Plaintiffs’ reliance on the Virus
York law governs Plaintiffs’ breach-of-contract claim.
                                                           Exclusion and Virus Limitation is misplaced.
In New York, a policyholder bears the initial burden of
                                                           Regardless of whether a virus could cause direct
showing that its insurance contract covers the claimed
                                                           physical loss of or damage to property, Plaintiffs do
loss.   Roundabout Theatre Co. v. Cont'l Cas. Co.,         not plausibly allege that the coronavirus caused direct
                                                           physical loss or damage to their premises or property
751 N.Y.S.2d 4, 7 (N.Y. App. Div. 2002);           MBIA
                                                           in the vicinity of their premises. The Virus Exclusion
Inc. v. Fed. Ins. Co., 652 F.3d 152, 158 (2d Cir. 2011).
                                                           and Virus Limitation operate by limiting or excluding
“Labeling the policy as ‘all-risk’ does not relieve the
                                                           coverage that would otherwise be available under an
insured of its initial burden of demonstrating a covered
                                                           insured's policy; that is, they limit rather than expand
loss under the terms of the policy.”       Roundabout      coverage. Consequently, the endorsement becomes
Theatre, 751 N.Y.S.2d at 7.                                relevant only if an insured experiences an otherwise
                                                           “covered loss.” In that case, the Virus Exclusion or
                                                           the Virus Limitation would limit the insured's recovery
III. Breach-of-Contract Claim
                                                           for the otherwise covered loss. In Plaintiffs’ case,
Plaintiffs’ policies provide coverage for business
                                                           however, the omission of the Virus Exclusion and the
interruptions caused by “direct physical loss or
                                                           Virus Limitation from Plaintiffs’ policies is irrelevant



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       3
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 18 of 30 PageID: 1119
BUFFALO XEROGRAPHIX, INC., SHATKIN F.I.R.S.T. LLC, and..., Slip Copy (2021)


because Plaintiffs have not plausibly alleged that they    impaired, such that the product cannot be sold.” Id. at
suffered “direct physical loss or damage” to their         744. That is not the case here; Plaintiffs experienced
property.                                                  business losses because executive orders mandated the
                                                           temporary closure of their businesses, and not because
Many courts applying New York law, including this          the virus fundamentally altered the function or value
one, have already concluded that business closures         of their property.
due to the presence of the coronavirus or due to
New York State executive orders do not constitute          Plaintiffs’ situation is equally unlike that of the law
“direct physical loss of or damage to” property. See       firm in Schlamm Stone & Dolan, LLP v. Seneca
Kim-Chee LLC v. Phil. Indem, Ins. Co., No. 1:20-           Insurance Co., 800 N.Y.S.2d 356 (N.Y. Sup. Ct. 2005),
cv-1136, 2021 WL 1600831, at *5 (W.D.N.Y. April            whose office filled with noxious particles due to the
23, 2021); id. at *3 (citing cases applying New York       events of September 11, 2001. The Schlamm court held
law). Relying on longstanding New York precedent,          that the presence of such particles in the carpets and
these courts have ruled that the phrase “direct physical   on the surfaces of the law firm's office constituted
loss or damage” is unambiguous and requires physical       “property damage” because they “impair[ed] plaintiff's
alteration of property. Kim-Chee, 2021 WL 1600831,         ability to make use of them.” Id. The court then
                                                           reasoned that the presence of noxious particles in the
at *4 (applying       Roundabout Theatre Co., 751
                                                           air also constituted property damage, because it would
N.Y.S.2d at 8).
                                                           be “impossible” to “demonstrate[e] what portion of the
                                                           losses were caused by particles suspended in the air
The presence of the coronavirus does not physically
                                                           that had never settled, and what portion were caused
alter property in a permanent manner. In this respect,
                                                           by particles that had been stirred up.” Id. Schlamm
the virus is different from other physical or chemical
                                                           is thus distinguishable from Plaintiffs’ situation
contaminants that have been found to cause “direct
                                                           because it addressed a permanent, physical alteration
physical loss or damage” to property. Id. at *5
                                                           of property accompanied by an indistinguishable
(citing gasoline seepage, lead contamination, exposed
                                                           transient, physical alteration. In contrast, Plaintiffs do
asbestos, pervasive odor, and chemical or bacterial
                                                           not allege that the coronavirus caused a permanent,
contamination as examples of “[c]ontamination of
                                                           physical alteration of their insured property; instead,
a structure that seriously impairs or destroys its
                                                           Plaintiffs contend that the coronavirus was present at
function,” thereby “qualify[ing] as direct physical
                                                           or near their premises.
loss”). Instead, the coronavirus poses a temporary
health hazard to the occupants of a building, whose
                                                            *5 Plaintiffs also cite two recent court decisions
threat to human health dissipates with the passage of
                                                           that denied an insurer's motion to dismiss in a
time. Many courts, including this one, have determined
that merely temporary contamination does not qualify       COVID-19 business interruption case: Studio 417,
as “direct physical loss or damage.” Id. (citing           Inc. v. Cincinnati Insurance Co., 478 F. Supp.
dust from road construction, mold or bacteria that
                                                           3d 794 (W.D. Mo. 2020), and          In re: Society
could be eliminated by cleaning, and the controlled
                                                           Insurance Co. COVID-19 Business Interruption
presence of asbestos as examples of such “short-lived”
                                                           Protection Insurance Litigation, MDL No. 2964, 2021
contamination).
                                                           WL 679109 (N.D. Ill. Feb. 22, 2021). The court
                                                           acknowledges that other courts in some COVID-19
The cases cited by Plaintiffs do not change this
                                                           cases have concluded that the presence of the
analysis.   Pepsico, Inc. v. Winterthur Int'l America      coronavirus might cause physical loss or damage
Ins. Co., 806 N.Y.S.2d 709 (N.Y. App. Div. 2005),          to property. As discussed by the court in Kim-
concerned the merchantability of beverage products.        Chee, however, all New York cases applying New
The Appellate Division held that a plaintiff need not      York law to the question of whether the coronavirus
demonstrate “physical damage” to insured property          constitutes “direct physical loss or damage” have
where the plaintiff could demonstrate “that the            reached the opposite conclusion of Studio 417 and
product's function and value have been seriously           Society Insurance. See Kim-Chee, 2021 WL 1600831,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      4
    Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 19 of 30 PageID: 1120
BUFFALO XEROGRAPHIX, INC., SHATKIN F.I.R.S.T. LLC, and..., Slip Copy (2021)


                                                             “consumer-oriented” conduct. With respect to the third
at *6–7; see also Judicial Rulings on the Merits
                                                             element, they simply argue that Insuring Defendants
in the Business Interruption Cases, U. Pa. Covid
                                                             “charged Plaintiffs and other insureds premiums
Coverage Litigation Tracker, available at https://
                                                             for insurance policies that did not contain a virus
cclt.law.upenn.edu/judicial-rulings/.3
                                                             exclusion, while also charging other policyholders
                                                             differing premiums for policies that did contain a virus
In this case, the alleged presence of the coronavirus
                                                             exclusion. Nevertheless, Defendant universally denied
has not caused a permanent change to Plaintiffs’
                                                             coverage for any claim arising from the Virus.” (Doc.
properties or decreased the value and function of those
                                                             78 at 31.)
properties. Instead, New York State executive orders
issued in response to the coronavirus temporarily
                                                             This court considered and rejected a similar argument
deprived Plaintiffs of the ability to use their properties
                                                             in Kim-Chee, 2021 WL 1600831, at *8, which featured
for their intended purpose. Because Plaintiffs have not
                                                             similar factual allegations. In that case as well as
plausibly alleged that the presence of the coronavirus
                                                             this one, the plaintiffs could not establish that they
caused “direct physical loss of or damage to” their
                                                             “suffered injury as a result of” the defendants’ conduct
insured premises or nearby property, Plaintiffs cannot
state a claim for breach of contract under either            —as required to state a claim under    N.Y. Gen. Bus.
their business interruption coverage or civil authority      Law § 349—because they did not plausibly allege
coverage. Insuring Defendants are therefore entitled         “direct physical loss of or damage to” their insured
to judgment on the pleadings on Plaintiffs’ breach of        property. In the absence of plausible allegations
contract claim.                                              of covered losses, it is irrelevant whether Insuring
                                                             Defendants uniformly processed Plaintiffs’ claims
                                                             alongside the claims of policyholders’ whose policies
IV. Claim Under  New York General Business                   contained the Virus Exclusion or Virus Limitation.
Law § 349                                                    Plaintiffs have not demonstrated their entitlement to
 *6 The Amended Complaint asserts an additional              coverage under the terms of their policy and cannot
                                                             demonstrate that Insuring Defendants’ processing
claim against Insuring Defendants under      N.Y. Gen.       of their claims caused them injuries. Consequently,
Bus. Law § 349. This statute prohibits “[d]eceptive acts     Defendants are entitled to judgment on the pleadings
or practices in the conduct of any business, trade or
commerce or in the furnishing of any service in this         on Plaintiffs’ claim under    § 349.

state.”      N.Y. Gen. Bus. Law § 349(a). To prevail on
a claim under § 349, a plaintiff must establish “first,      Conclusion
that the challenged act or practice was consumer-
oriented; second, that it was misleading in a material       Insuring Defendants’ motion for judgment on the
way; and third, that the plaintiff suffered injury as a      pleadings (Doc. 75) is GRANTED. Plaintiffs’ motion
                                                             to consolidate cases (Doc. 70) is DENIED AS MOOT.
result of the deceptive act.” Stutman v. Chem. Bank,
731 N.E.2d 608, 611 (N.Y. 2000). Insuring Defendants
argue that Plaintiffs establish neither the first nor the    Dated this 16th day of June, 2021.

third required elements of their     § 349 claim.
                                                             All Citations
Plaintiffs devote most of their opposition to
arguing that Insuring Defendants’ behavior constitutes       Slip Copy, 2021 WL 2471315


Footnotes
1         Each contract includes an identical Special Coverage Form. The court refers to docket entry 60-1 (Buffalo
          Xerographix's policy) for pinpoint citations.




                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   5
    Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 20 of 30 PageID: 1121
BUFFALO XEROGRAPHIX, INC., SHATKIN F.I.R.S.T. LLC, and..., Slip Copy (2021)



2      The “Virus Limitation” consists of two subparts: a coverage exclusion and a limited coverage. The exclusion
       component of the Virus Limitation provides: “We will not pay for loss or damage caused directly or indirectly
       by any of the following....: (1) Presence, growth, proliferation, spread or any activity of ... virus.” (Doc. 60-5 at
       2.) The limited coverage portion of the Virus Limitation provides: “We will pay for loss or damage by ... virus.
       As used in this Limited Coverage, the term loss or damage means: (1) Direct physical loss or direct physical
       damage to Covered Properly caused by ... virus, including the cost of removal of the ... virus.” (Id. at 3.)
3      In addition to Kim-Chee, several federal courts in the State of New York have reached this conclusion.
       See Deer Mountain Inn LLC v. Union Ins. Co., No. 1:20-cv-0984, 2021 WL 2076218 (N.D.N.Y. May 24,

       2021);     Rye Ridge Corp. v. Cincinnati Ins. Co., No. 20 Civ. 7132, 2021 WL 1600475 (S.D.N.Y. Apr. 23,
       2021); Mohawk Gaming Enterprises, LLC v. Affiliated FM Ins. Co., No. 8:20-cv-701, 2021 WL 1419782
       (N.D.N.Y. Apr. 15, 2021); Jeffrey M. Dressel, D.D.S., P.C. v. Hartford Ins. Co. of the Midwest, Inc., No.
       20-CV-2777(KAM)(VMS), 2021 WL 1091711 (E.D.N.Y. Mar. 22, 2021); Sharde Harvey, DDS, PLLC v.
       Sentinel Ins. Co., No. 20-CV-3350 (PGC) (RWL), 2021 WL 1034259 (S.D.N.Y. Mar. 18, 2021); Food for
       Thought Caterers Corp. v. Sentinel Ins. Co., No. 20-cv-3418 (JGK), 2021 WL 860345 (S.D.N.Y Mar. 6,
       2021); Demoura v. Continental Cas. Co., No. 20-CV-2912 (NGG) (SIL), 2021 WL 848840 (E.D.N.Y. Mar. 5,
       2021); Michael J. Redenburg, Esq. PC v. Midvale Indem. Co., No. 20 Civ. 5818 (PAE), 2021 WL 276655

       (S.D.N.Y. Jan. 27, 2021);   10012 Holdings, Inc. v. Sentinel Ins. Co., No. 20 Civ. 4471 (LGS), 2020 WL
       7360252 (S.D.N.Y. Dec. 15, 2020); Michael Cetta, Inc. v. Admiral Indem. Co., No. 20 Civ. 4612 (JPC), 2020
       WL 7321405 (S.D.N.Y. Dec. 11, 2020); Tappo of Buffalo, LLC v. Erie Ins. Co., No. 20-CV-754V(Sr), 2020
       WL 7867553 (W.D.N.Y. Dec. 29, 2020). Some New York state courts have also reached this conclusion.
       See Mangia Rest. Corp. v. Utica First Ins. Co., No. 713847/ 2020, 2021 WL 1705760 (N.Y. Sup. Ct. Mar.
       30, 2021); Soundview Cinemas Inc. v. Great Am. Ins. Grp., 142 N.Y.S.3d 724, 735 (N.Y. Sup. Ct. 2021);
       and Visconti Bus Serv., LLC v. Utica Nat'l Ins. Grp., No. EF005750-2020, 2021 WL 609851 (N.Y. Sup. Ct.

       Feb. 12, 2021). One New York court denied an insurer's       Rule 12(c) motion where the insurance policy
       at issue provided coverage for “loss of use,” which the court distinguished from “direct physical loss”—the

       relevant provision in the instant case. See Thor Equities, LLC v. Factory Mut. Ins. Co., No. 20 CIV. 3380
       (AT), 2021 WL 1226983, at *5, n.2 (S.D.N.Y. Mar. 31, 2021).


End of Document                                                           © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                      Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            6
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 21 of 30 PageID: 1122
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


                                                             which it defines to include viruses (the “Microbe
                                                             Exclusion”).
             2021 WL 2403088
Only the Westlaw citation is currently available.
                                                             In March of 2020, due to the rapid spread of
 United States District Court, S.D. New York.
                                                             the COVID-19 virus and the subsequent executive
                                                             orders issued by New York Governor Andrew Cuomo
             OFFICE SOLUTION
                                                             mandating that non-essential businesses suspend the
            GROUP, LLC, Plaintiff,                           presence of their in-person employees (the “Executive
                    v.                                       Orders”), Plaintiff shut the doors of its Midtown office
                                                             space. As the pandemic persisted and both the threat of
            NATIONAL FIRE
                                                             the virus and the Executive Orders remained in place,
         INSURANCE COMPANY                                   Plaintiff suffered substantial losses from the loss of
        OF HARTFORD, Defendant.                              use of its office space and ultimately laid off thirty-
                                                             five employees. Plaintiff sought coverage for its losses,
                  1:20-cv-4736-GHW                           which Defendant denied.
                           |
                  Signed 06/11/2021                          Defendant moves to dismiss the complaint, arguing
                                                             that the terms of the Business Property Coverage
Attorneys and Law Firms                                      only apply to losses caused by physical damage, and
                                                             not to loss of use. Defendant also argues that the
Kenneth Jay Grunfeld, Richard Moss Golomb,
                                                             terms of the Civil Authority Coverage only apply
Golomb & Honik, P.C., Philadelphia, PA, Daniel
                                                             when access to covered property is prohibited, and
Buttafuoco, Woodbury, NY, for Plaintiff.
                                                             the Executive Orders were issued in response to
H. Christopher Boehning, Yahonnes Sadiki Cleary,             direct physical loss or damage located away from the
Paul, Weiss, Rifkind, Wharton & Garrison LLP, New            insured's premises. Finally, Defendant argues that the
York, NY, for Defendant.                                     Microbe Exclusion bars coverage for damage caused
                                                             by the COVID-19 virus. In response to Defendant's
                                                             arguments, Plaintiff argues that the loss of use of its
MEMORANDUM OPINION & ORDER                                   office space is considered a physical loss, that the
                                                             Executive Orders unambiguously prohibit access to
GREGORY H. WOODS, United States District Judge:              the office space and nearby properties, and that the
                                                             Microbe Exclusion is ambiguous and does not apply.
 *1 Plaintiff Office Solution Group, LLC (“Office            Because the Court concludes that the language of the
Solution Group”) and Defendant National Fire                 Policy unambiguously does not cover Plaintiff's losses,
Insurance Company of Hartford (“National Fire                Defendant's motion to dismiss is GRANTED.
Insurance”) entered into an insurance agreement (the
“Policy”) in June of 2019. Plaintiff specializes in
office project management and furniture installation.        I. BACKGROUND
It conducts the majority of its business at its office in
Midtown Manhattan. Defendant agrees to indemnify               A. Facts
Plaintiff against specified losses at its office under the
“Business Property Coverage” and “Civil Authority            1. The Insurance Policy
Coverage” provisions of the Policy. The Business
Property Coverage includes “direct physical loss of or       On June 27, 2019, Plaintiff and Defendant entered
damage to property” and coverage is further extended         into an insurance agreement, the terms of which are
for losses caused by the action of civil authority.          the subject of this dispute. Dkt. No. 36-1, Decl.
The Policy explicitly excludes coverage for certain          of Yahonnes Cleary (“Cleary Decl.”) Ex. A (the
specified losses, including those caused by microbes,        “Policy”); Dkt. No. 28, Am. Compl. (“AC”), ¶ 11.
                                                             Plaintiff purchased the Policy from Defendant for the
                                                             period of June 27, 2019 through June 27, 2020. AC


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      1
  Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 22 of 30 PageID: 1123
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


¶ 10. In accordance with the Policy, Plaintiff agreed
to pay Defendant policy premiums in exchange for                 A. to avoid or minimize the suspension or delay of
indemnification for certain losses at its office at 28           operations and to continue such operations which
                                                                 have been affected by the direct physical loss or
West 36th Street, New York, New York 10018. Id. ¶ 11.
                                                                 damage to the property; or

 *2 Plaintiff alleges that the Policy is an all-risk policy,      B. in an attempt to minimize the period of
providing coverage for all perils unless explicitly               restoration.
excluded or limited in the Policy. See id. ¶ 16. Plaintiff     Id. at 37 (emphasis omitted).
asserts that the Policy includes “property, business
personal property, business income and extra expense,          The Policy includes Civil Authority Coverage, which
contamination coverage, and additional coverages.”             provides coverage for lost business income and extra
Id. ¶ 13. The Business Property Coverage provisions            expense for closures caused when civil authorities
require “direct physical loss of or damage to” the             prohibit access to the covered property:
covered property to trigger coverage:
                                                                 For up to the number of days shown on the Business
  Personal Property Coverage                                     Property Schedule of Coverages and Limits, the
                                                                 Insurer will pay, as provided, for:
  The Insurer will pay for direct physical loss of or
  damage to personal property at a location directly             i. The actual loss of business income the Named
  caused by a covered peril.                                        Insured sustains during the period of restoration
                                                                    due to the necessary suspension or delay of
  The most the Insurer will pay for any one occurrence
                                                                    operations;
  for such loss or damage is the applicable Personal
  Property Coverage Limit of Insurance shown in the              ii. the actual loss of research and development
  Business Property Schedule of Locations at that                   business income the Named Insured sustains
  location ....                                                     during the period of restoration due to the
                                                                    necessary suspension or delay of the research and
  Business Income Coverage
                                                                    development projects; and
  The Insurer will pay for the actual loss of business
                                                                 iii. extra expense,
  income the Named Insured sustains during the
  period of restoration due to the necessary suspension           caused by action of civil authority that prohibits
  or delay of operations caused by direct physical loss           access to the location or reported unspecified
  of or damage to property at a location directly caused          location. Such action must result from a civil
  by a covered peril ....                                         authority's response to direct physical loss of or
                                                                  damage to property located away from a location or
  Extra Expense Coverage
                                                                  reported unspecified location. That lost or damaged
  The Insurer will pay extra expense caused by direct             property must be within five miles of that location
  physical loss of or damage to property at a location            or reported unspecified location which sustains
  directly caused by a covered peril.                             a business income or research and development
                                                                  business income loss or where extra expense is
Policy at 75 (emphasis omitted).1 “Extra expense” is
                                                                  incurred. The loss or damage must be directly
defined as
                                                                  caused by a covered peril.
  actual reasonable and necessary operating expenses           Id. at 82-83 (emphasis omitted). The Policy does
  the Named Insured incurs during the period of                not define the terms “direct,” “physical,” “loss,” or
  restoration that would not have been necessary to            “damage.”
  incur if there had been no direct physical loss of
  or damage to property, provided such expenses are            The Policy also includes an exclusion for “Fungi,
  incurred:                                                    Wet Rot, Dry Rot and Microb[e]” (the “Microbe
                                                               Exclusion”) and defines “microbe” to include “any ...



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    2
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 23 of 30 PageID: 1124
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


virus,” though the term “virus” is not further defined;      for which attendance is anticipated to be fewer than
nor does the policy specifically mention coverage in         five hundred people” operate at no more than fifty
the event of a pandemic:                                     percent occupancy. Dkt. No. 36-3, Cleary Decl. Ex.
                                                             C, at 5. On March 20, 2020, the State of New York
    *3 The Insurer will not pay for loss or damage           issued a stay-at-home order, and Governor Cuomo
   caused directly or indirectly by or resulting from        ordered businesses to “reduce the in-person workforce
   the presence, growth, proliferation, spread or any        at any work locations by 100%” and “utilize, to the
   activity of fungi, wet or dry rot, or microbes.           maximum extent possible, any telecommuting or work
   However, this exclusion does not apply when fungi,        from home procedures that they can safely utilize.”
   wet or dry rot, or microbes results from fire or          Dkt. No. 36-4, Cleary Decl. Ex. D, at 3; AC ¶¶ 48-49.
   lightning.
Id. at 96 (emphasis omitted).                                On March 16, 2020, Plaintiff closed the doors of
                                                             its office to its customers and ceased its business
Microbes means any:                                          operations. AC ¶ 55. Prior to the pandemic, Plaintiff's
                                                             primary source of revenue derived from face-to-
     A. non-fungal microorganism;
                                                             face customer interactions at its office space which
     B. non-fungal, colony-form organism;                    housed six project managers, a large team of project
                                                             coordinators, and fifteen field supervisors. Id. ¶ 63.
     C. virus; or                                            As a result of the unexpected and lengthy closure of
                                                             its office, Plaintiff incurred immense business income
     D. bacteria.                                            losses, which ultimately forced Plaintiff to lay off
   Microbe includes any spores, mycotoxins, odors,           thirty-five employees. Id. ¶ 56.
   or any other substances, products, or byproducts
   produced by, released by, or arising out of the current   Pursuant to the Policy, Plaintiff seeks coverage from
   or past presence of microbes.                             Defendant for the business income losses incurred
                                                             by the loss of use of its facility under the Business
Id. at 40 (emphasis omitted).
                                                             Income Coverage terms of the Policy. Id. ¶ 74.
                                                             Plaintiff additionally seeks coverage under the Civil
                                                             Authority Coverage terms for the business income
2. Plaintiff Shuts its Doors in the Wake of                  losses incurred by the loss of use of its facility due
COVID-19                                                     to the Executive Orders which mandated that Plaintiff
                                                             close its physical storefront to the public. Id.
In March of 2020, the COVID-19 virus spread rapidly
across New York. The COVID-19 virus is particularly
dangerous because it can spread rapidly among even             B. Procedural History
asymptomatic carriers and persist in aerosols for            Plaintiff initiated this case on June 22, 2020, and
hours and on surfaces for up to 28 days. AC ¶¶               amended its complaint on November 23, 2020. Dkt.
37, 40-41. By March 11, 2020, the World Health               No. 5; AC at 18. Plaintiff brings a single claim for
Organization (WHO) declared that the rapid spread of         declaratory relief affirming that the losses it incurred
the COVID-19 virus was a pandemic. Id. ¶ 39.                 during the COVID-19 pandemic are covered under the
                                                             Policy:
To mitigate the unfolding crisis, on March 7, 2020,
New York Governor Andrew Cuomo declared a                       *4 72. Plaintiff seeks a Declaratory Judgement
disaster emergency across New York State. Id. ¶ 46;            to determine whether the Orders constitute a
Dkt. No. 36-2, Cleary Decl. Ex. B, at 2. On March              prohibition of access to Plaintiff's office as Civil
12, 2020, Governor Cuomo issued an executive order             Authority as defined in the Policy.
canceling “[a]ny large gathering or event for which
                                                               73. Plaintiff further seeks a Declaratory Judgement
attendance is anticipated to be in excess of five hundred
                                                               to affirm that the Orders trigger coverage.
people” and mandating that “[a]ny place of business
or public accommodation, and any gathering or event


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     3
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 24 of 30 PageID: 1125
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


                                                          complaint by reference, and matters of which judicial
  74. Plaintiff further seeks a Declaratory Judgment to   notice may be taken.’ ” Goel v. Bunge, Ltd., 820 F.3d
  affirm that the Policy provides coverage to Plaintiff   554, 559 (2d Cir. 2016) (ellipses and citation omitted).
  for any current and future Civil Authority closures
  due to physical loss or damage from the Coronavirus     A document is incorporated by reference if “[the
  and the policy provides business income coverage        party's] action or defense” is based upon it, and “the
  in the event that Coronavirus has caused a loss or      complaint ... make[s] a clear, definite and substantial
  damage at the Insured Property.2                        reference” to it. Lynch v. City of New York, 952 F.3d
AC ¶¶ 72-74. On January 12, 2021, Defendant               67, 79 (2d Cir. 2020) (citations omitted); BankUnited,
subsequently moved to dismiss the complaint for           N.A. v. Merritt Env't Consulting Corp., 360 F. Supp. 3d
                                                          172, 183 (S.D.N.Y. 2018) (quotation omitted). A court
Plaintiff's failure to state a claim pursuant to  Rule
                                                          can also consider documents that are “integral to” the
12(b)(6) of the Federal Rules of Civil Procedure. Dkt.
                                                          complaint, provided that the complaint relies heavily
No. 34, Mot. to Dismiss Pl.’s Am. Compl. (“Mot.”).
                                                          upon its terms and effects. Goel, 820 F.3d at 559. Here,
Plaintiff opposed Defendant's motion on February 9,
                                                          Plaintiff's claim hinges entirely on the terms of the
2021. Dkt. No. 37, Mem. in Opp'n to Def.’s Mot.
                                                          insurance policy and the Executive Orders, which are
to Dismiss (“Opp'n”). Defendant replied on March 2,
                                                          written instruments as they are “legal document[s] that
2021. Dkt. No. 38, Def.’s Reply Br. Further Supp. Mot.
                                                          define[ ] rights, duties, entitlements, or liabilities[.]”
to Dismiss (“Reply”).
                                                          Lynch, 952 F.3d at 79. Plaintiff makes numerous clear,
                                                          definite, and substantial references to the language of
II. LEGAL STANDARD                                        the Policy and the Executive Orders throughout its
                                                          complaint. Accordingly, the Policy and the Executive
   A.     Rule 12(b)(6)                                   Orders may properly be considered by the Court at
A complaint must contain “a short and plain statement     the pleading stage as they are both incorporated by
of the claim showing that the pleader is entitled to      reference and integral to the complaint.
relief.” Fed. R. Civ. P. 8(a)(2). However, a defendant
may move to dismiss a plaintiff's claim for “failure      *5 Separately, when considering a motion made
to state a claim upon which relief can be granted.”       pursuant to      Rule 12(b)(6), the Court may take
   Fed. R. Civ. P. 12(b)(6). In deciding a motion to      judicial notice of “documents retrieved from official
                                                          government websites,” see Wells Fargo Bank, N.A. v.
dismiss under     Rule 12(b)(6), the Court accepts as     Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156,
true all well-pleaded factual allegations and draws       166 (S.D.N.Y. 2015), or other “relevant matters of
all inferences in the plaintiff's favor. See Palin v.     public record,” see      Giraldo v. Kessler, 694 F.3d
N.Y. Times Co., 940 F.3d 804, 809-10 (2d Cir. 2019)       161, 164 (2d Cir. 2012); see also Fed. R. Evid.
(quoting      Elias v. Rolling Stone LLC, 872 F.3d 97,    201(b) (permitting judicial notice of facts “not subject
104 (2d Cir. 2017)); Chase Grp. All. LLC v. City of       to reasonable dispute”). Accordingly, the Court can
New York Dep't of Fin., 620 F.3d 146, 150 (2d Cir.        properly take judicial notice of the Executive Orders in
2010). However, “the tenet that a court must accept       considering Defendant's motion as they are accessible
as true all of the allegations contained in a complaint   on the State of New York's website. However,
                                                          as the Court will explain below, its consideration
is inapplicable to legal conclusions.”     Ashcroft v.
                                                          of the Executive Orders is irrelevant because the
Iqbal, 556 U.S. 662, 678 (2009).
                                                          unambiguous text of the Policy alone does not cover
                                                          the losses suffered by Plaintiff.
In addition to the well-pleaded facts in the Amended
Complaint, the Court has also considered the Policy,
Dkt. No. 36-1, and the Executive Orders, Dkt. Nos.        To survive a motion to dismiss pursuant to       Rule
36-2-36-4. Generally, “[courts] do not look beyond        12(b)(6), a complaint “must contain sufficient factual
‘facts stated on the face of the complaint, documents     matter, accepted as true, to ‘state a claim to relief
appended to the complaint or incorporated in the          that is plausible on its face.’ ”       Iqbal, 556 U.S.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     4
  Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 25 of 30 PageID: 1126
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


                                                               reasonably intelligent person who has examined the
at 678 (quoting     Bell Atl. Corp. v. Twombly, 550
                                                               context of the entire integrated agreement and who
U.S. 544, 570 (2007)). A claim is facially plausible
                                                               is cognizant of the customs, practices, usages and
when a plaintiff “pleads factual content that allows
                                                               terminology as generally understood in the particular
the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id.           trade or business.” Morgan Stanley Grp. Inc. v. New
                                                               England Ins. Co., 225 F.3d 270, 275 (2d Cir. 2000).
(citing    Twombly, 550 U.S. at 556).
                                                               However, “[l]anguage whose meaning is otherwise
                                                               plain does not become ambiguous merely because the
“To survive dismissal, the plaintiff must provide the
                                                               parties urge different interpretations in the litigation.”
grounds upon which his claim rests through factual
                                                               Hunt, Ltd. v. Lifschultz Fast Freight, Inc., 889 F.2d
allegations sufficient ‘to raise a right to relief above the
                                                               1274, 1277 (2d Cir. 1989).
speculative level.’ ” ATSI Commc'ns, Inc. v. Shaar
Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting             *6 “If a court concludes a provision in an insurance
   Twombly, 550 U.S. at 555). Although Rule 8 “does            contract is ambiguous, it may consider extrinsic
not require ‘detailed factual allegations,’ ... it demands     evidence to ascertain the parties’ intent at the formation
more than an unadorned, the-defendant-unlawfully-              of the contract.”       Olin, 704 F.3d at 99 (citation
harmed-me accusation.”          Iqbal, 556 U.S. at 678         omitted). “If the extrinsic evidence fails to establish the
                                                               parties’ intent, courts may apply other rules of contract
(quoting     Twombly, 550 U.S. at 555). “A pleading            interpretation, including New York's rule of contra
that offers ‘labels and conclusions’ or ‘a formulaic           proferentem, according to which ambiguity should be
recitation of the elements of a cause of action will           resolved in favor of the insured.” Id. (citation omitted).
not do.’ ” Id. (quoting  Twombly, 550 U.S. at 555).
Determining whether a complaint states a plausible             Plaintiffs characterize the Policy as an “all-risk policy,”
claim is a “context-specific task that requires the            providing coverage for all perils unless explicitly
reviewing court to draw on its judicial experience and         excluded or limited. AC ¶ 16. “All-risk policies ...
                                                               cover all risks except those that are specifically
common sense.”        Id. at 679.
                                                               excluded.”    City of Burlington v. Indem. Ins. Co. of
                                                               N. Am., 332 F.3d 38, 47 (2d Cir. 2003). “It is well
   B. Interpretation of Insurance Contracts Under              established under New York law that a policyholder
   New York Law                                                bears the burden of showing that the insurance
“Under New York law, insurance policies are
                                                               contract covers the loss.”      Morgan Stanley, 225
interpreted according to general rules of contract
                                                               F.3d at 276. Indeed, “labeling the policy as ‘all-risk’
interpretation.” Olin Corp. v. Am. Home Assur. Co.,            does not relieve the insured of its initial burden of
704 F.3d 89, 98 (2d Cir. 2012). Accordingly, “an               demonstrating a covered loss under the terms of the
insurance contract is interpreted to give effect to the
                                                               policy.” Roundabout Theatre Co. v. Cont'l Cas. Co.,
intent of the parties as expressed in the clear language
                                                               751 N.Y.S.2d 4, 6 (App. Div. 2002).
of the contract.”      Parks Real Estate Purchasing
Grp. v. St. Paul Fire & Marine Ins. Co., 472 F.3d
33, 42 (2d Cir. 2006). The “words and phrases [in              III. DISCUSSION
a contract] should be given their plain meaning, and           Plaintiff alleges that it is entitled to coverage for
the contract should be construed so as to give full            the losses it suffered during the pandemic because
meaning and effect to all of its provisions.” LaSalle          it suffered physical loss or damage from the novel
Bank Nat'l Ass'n v. Nomura Asset Capital Corp., 424            coronavirus, and the Microbe Exclusion does not
F.3d 195, 206 (2d Cir. 2005) (internal quotation marks         apply. Defendant argues that the plain text of the
and ellipsis omitted). “An ambiguity exists where the          Policy requires that Plaintiff is not entitled to coverage
terms of an insurance contract could suggest more              and therefore, Plaintiff's amended complaint must be
than one meaning when viewed objectively by a



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         5
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 26 of 30 PageID: 1127
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


dismissed. For the reasons that follow, Defendant's          and the policy language “clearly and unambiguously
motion is granted.                                           provide[d] coverage only where the insured's property
                                                             suffer[ed] direct physical damage”); Visconti Bus Serv.,
                                                             LLC v. Utica Nat'l Ins. Grp., 142 N.Y.S.3d 903, 913
   A. The Applicable Provisions Unambiguously                (N.Y. Sup. Ct. 2021) (“[C]ourts have declined to
   Require “Physical Loss of or Damage” to                   interpret [direct physical loss or damage] to include
   Property for Coverage                                     ‘loss of use’ of the property under New York law.”).
Defendant's first basis for dismissal is that Plaintiff
fails to state a claim under the Business Property            *7 Critically, Plaintiff's argument also fails to
Coverage provisions. Dkt. No. 35, Mem. in Supp. of           consider the extensive case law that has developed
Def.’s Mot. to Dismiss (“Def.’s Mem.”) at 11. Each           in New York on this exact issue over the past
of the applicable provisions in the Policy only applies      year, which provides that loss of use caused by
when the covered property is physically damaged or           the COVID-19 pandemic is not physical damage.
altered and does not apply to the loss of use Plaintiff      Unfortunately, Plaintiff is only one of numerous
suffered. Thus, Plaintiff's request for declaratory relief   businesses that suffered immense income loss after
that “the policy provides business income coverage           shutting its doors during the pandemic. Many of those
in the event that Coronavirus has caused a loss or           other businesses have brought materially identical
damage at the Insured Property” runs contrary to the         actions in New York seeking business impact coverage
clear and unambiguous terms of the Business Property         from their insurance providers. New York courts have
Coverage. AC ¶ 74. The Business Property Coverage            consistently maintained that “direct physical loss of
grants coverage for losses resulting from “direct            or damage” language requires physical damage to
physical loss of or damage to” the covered property.         invoke coverage, and that loss of use due to the
Policy at 75. Accordingly, the question is whether the       pandemic does not constitute physical damage when
insured premises experienced direct physical loss or         the covered property was physically unharmed by the
damage.                                                      virus. See, e.g., Sharde Harvey, DDS, PLLC v. Sentinel
                                                             Ins. Co., Ltd., No. 20-CV-3350 (PGG) (RWL), 2021
Plaintiff argues against the plain meaning of the phrase,    WL 1034259 (S.D.N.Y. Mar. 18, 2021) (finding that
instead insisting that the high risk of the COVID-19         the plaintiff's loss of use of its dental practice during
virus created a direct physical loss to the covered          the pandemic closures did not constitute a direct and
property by forcing Plaintiff to close its doors to the      physical loss, so Plaintiff could not access coverage
public. AC ¶ 32. Despite the fact that its office suffered   under the business income coverage clause); Food for
no physical injury, Plaintiff argues that its loss of        Thought Caterers Corp. v. Sentinel Ins. Co., Ltd., No.
use of the office can be characterized as a “physical        20-CV-3418 (JGK), 2021 WL 860345 (S.D.N.Y. Mar.
loss,” as its inability to use its office as it had before   6, 2021) (finding that the plaintiff's loss of use of its
the pandemic “rendered the property substantially            catering premises during the pandemic closures did
unusable and uninhabitable.” Id. ¶ 58. However, New          not constitute a direct and physical loss, so Plaintiff
York courts have consistently held that the term “direct     was not entitled to coverage); Michael Cetta, Inc. v.
physical loss or damage” “unambiguously, requires            Admiral Indem. Co., No. 20 CIV. 4612 (JPC), 2020 WL
some form of actual, physical damage to the insured          7321405 (S.D.N.Y. Dec. 11, 2020), appeal withdrawn,
premises to trigger loss of business income and extra        No. 21-57, 2021 WL 1408305 (2d Cir. Mar. 23, 2021)
expense coverage.”    Newman Myers Kreines Gross             (rejecting the plaintiff's argument that the loss of
Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d            use of its restaurant during the pandemic constituted
323, 331 (S.D.N.Y. 2014) (finding that loss of use           sufficient physical loss or damage to invoke coverage);
of covered property during a planned power outage               10012 Holdings, Inc. v. Sentinel Ins. Co., Ltd., No.
in the face of Hurricane Sandy did not constitute            20 CIV. 4471 (LGS), 2020 WL 7360252 (S.D.N.Y.
“direct physical loss or damage”); see     Roundabout        Dec. 15, 2020) (finding that the plaintiff's loss of use
Theatre, 751 N.Y.S.2d at 8 (finding that the plaintiff       of its art gallery and dealership during the pandemic
was not entitled to coverage where the loss of use of its    closures did not constitute a direct and physical loss,
theatre was not caused by any direct physical damage,        so the plaintiff was not entitled to coverage); Visconti,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      6
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 27 of 30 PageID: 1128
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


142 N.Y.S.3d at 915 (finding that the plaintiff's loss of    In turn, Plaintiff argues that the threat of COVID-19 at
use of its busing service premises during the pandemic       neighboring properties constitutes sufficient physical
closures did not constitute a direct and physical loss, so   damage, and that the Executive Orders unambiguously
Plaintiff could not access coverage under the business       prohibited access for the Civil Authority Coverage to
income coverage clause) (“The words ‘direct’ and             apply. Opp'n at 16-19.
‘physical’ ... require a showing of actual, demonstrable
physical harm of some form to the insured premises           Under the clear language of the Policy, in order to
— the forced closure of the premises for reasons             be entitled to coverage under the Civil Authority
exogenous to the premises themselves is insufficient to      Coverage, Plaintiff must show that Governor Cuomo's
trigger coverage.”).                                         orders were issued in response to direct physical loss or
                                                             damage to neighboring properties. Policy at 82. Here,
As in the many analogous cases that have been brought        Plaintiff does not argue that its neighboring properties
in New York courts over the past year, the Court             faced physical damage or loss aside from the potential,
concludes here that the plain meaning of “direct             speculative infection of the COVID-19 virus, let alone
physical loss or damage” unambiguously requires              that the Executive Orders were a result of the infection
physical damage to the covered property to invoke            of those properties. As explained above, the loss of use
coverage and that loss of usage does not rise to the level   is not sufficient to trigger coverage for physical loss or
of physical damage. Plaintiff has failed to allege such      damage. By failing to plead that neighboring properties
loss or damage occurred, given that Plaintiff's office       suffered any physical loss, Plaintiff has failed to meet
remained physically intact and unharmed throughout           its burden to show it is entitled to Civil Authority
its closure, other than having its doors closed to           Coverage under the Policy. This conclusion too, is
the public. Accordingly, Plaintiff is not entitled to        consistent with the other decisions in this District
coverage under the Business Property Coverage terms          regarding this issue. See, e.g., Michael Cetta, 2020
of the Policy.                                               WL 7321405 (denying the plaintiff coverage under
                                                             civil authority coverage terms where the plaintiff failed
                                                             to allege any specific damage to any neighboring
   B. The Civil Authority Coverage Unambiguously             properties); Michael J. Redenburg, Esq. PC v. Midvale
   Requires “Prohibited Access” and “Physical                Indem. Co., No. 20 CIV. 5818 (PAE), 2021 WL
   Damage” to Neighboring Properties                         276655, at *7 (S.D.N.Y. Jan. 27, 2021) (granting the
Nor can Plaintiff recover under the Civil Authority          defendant's motion to dismiss where the plaintiff failed
Coverage, which only applies when the insured is             to allege damage to neighboring property); Food for
prohibited from accessing the covered property due to        Thought, 2021 WL 860345, at *6 (holding that the civil
physical damage to neighboring properties. Here too,         order “would need to be a direct result of a Covered
Plaintiff's position is inconsistent with both the plain     Cause of Loss to property in the immediate area of [the
terms of the Policy and with the vast majority of recent     insured] premises” to trigger civil authority coverage)
case law pertaining to identical issues.                     (quotations omitted).

The Civil Authority Coverage terms of the Policy              *8 Furthermore, in materially identical cases that
apply where “the suspension or delay of operations           New York courts evaluated over the course of the past
occurs” and provide that Defendant will indemnify            year, the courts have uniformly held that the Executive
Plaintiff for losses “caused by action of civil authority    Orders issued by Governor Cuomo were issued in
that prohibit[ ] access[.]” Policy at 83. The provision      response to the rapid spread of the COVID-19 virus,
expressly states that “[s]uch action must result from        and not on account of any physical loss or damage
a civil authority's response to direct physical loss         to any specific property. See, e.g., Sharde Harvey,
of or damage to property located away” from the              2021 WL 1034259, at *14 (finding that the “orders
location and caused by a “covered peril.” Id. Defendant      were the result of the COVID-19 pandemic and ...
argues that the language of the Policy imposes two           the COVID-19 pandemic do[es] not constitute a direct
requirements: that the civil authority action (1) prohibit
access to the property, (2) as a result of direct physical   physical loss to property”); 10012 Holdings, Ltd.,
damage to neighboring properties. Def.’s Mem. at 19.         2020 WL 7360252, at *4 (concluding that “Plaintiff


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       7
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 28 of 30 PageID: 1129
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


was forced to close for the same reason as its neighbors    Thus, because no civil authority order denied complete
-- the risk of harm to individuals on its own premises      access to the plaintiff's premises, Plaintiff is not
due to the pandemic. Put differently, the Complaint         entitled to coverage.
does not plausibly allege that the potential presence of
COVID-19 in neighboring properties directly resulted
in the closure of Plaintiff's properties”); Visconti, 142      C. The Microbe Exclusion Unambiguously
N.Y.S.3d at 917 (determining that that the COVID-19            Applies to “Viruses” Including the COVID-19
Executive Orders closed neighboring properties “to             Virus, Barring Plaintiff from Coverage
limit the risk of spreading the Covid-19 virus. This        As Plaintiff has failed to allege that it is entitled to
simply does not implicate Civil Authority coverage.”).      coverage on the face of the Policy, the Court is not
The Executive Orders at issue here are the same as          required to determine whether the Microbe Exclusion
those at issue in the cited cases. The Court declines       applies. Nonetheless, the Court has considered
to reinterpret the Executive Orders and maintains that      Plaintiff's arguments and concludes that the Microbe
they were not the result of any physical damage to          Exclusion unambiguously excludes coverage for
specific properties, and so Civil Authority Coverage        damage caused by the COVID-19 virus. Plaintiff
does not apply.                                             argues that the Microbe Exclusion was intended only
                                                            to apply to “wood/structure damage,” and that the
In addition, Plaintiff has failed to plead that the         COVID-19 virus does not apply because the Microbe
Executive Orders prohibited access to its office. Policy    Exclusion does not use the word “pandemic.” Opp'n
at 82. The plain language of the Executive Orders           at 19-21. No such limitation exists in the plain
limited the presence of in-person employees at the          language of the Policy. The exclusion for damages
location, but notably did not prohibit access to the        caused directly or indirectly by “any virus” clearly
premises outright. There is no prohibition that prevents    encompasses the COVID-19 virus even in the absence
employers from accessing the property for any variety       of the specific term “pandemic.” Accordingly, the
of reasons, such as sorting mail or collecting personal     Microbe Exclusion applies and Plaintiff is not entitled
items. Here too, the Court declines to reinterpret the      to coverage under the terms of the Policy.
Executive Orders, and instead follows the clear and
consistent trend of other New York courts in finding        The Policy language provides that “[t]he Insurer
that the Executive Orders did not prohibit access to        will not pay for loss or damage caused directly or
Plaintiff's property. See, e.g., Sharde Harvey, 2021        indirectly by or resulting from the presence, growth,
WL 1034259, at *13 (“[f]ollowing the plain reading          proliferation, spread or any activity of fungi, wet or
of the Civil Authority provision, New York courts           dry rot, or microbes. However, this exclusion does
have consistently found that the same government            not apply when fungi, wet or dry rot, or microbes
shutdown orders at issue here did not ‘prohibit’            results from fire or lightning.” Policy at 96. The Policy
access to premises that would otherwise trigger             expressly defines “microbes” to include “any ... virus.”
coverage.”); Food for Thought, 2021 WL 860345,              Id. at 40. Therefore, substituting “microbes” with the
at *6 (“Food for Thought's allegation that the civil        provided definition, the language reads “the Insurer
authority orders prohibited access to its ‘property for     will not pay for loss caused directly or indirectly by
its intended purpose’ is not enough to trigger the Civil    or resulting from the presence, growth, proliferation,
Authority coverage provision ... [B]ecause no civil         spread or any activity of fungi, wet or dry rot, or
authority order denied complete access to the plaintiff's   [virus(es)].”
premises, the Amended Complaint fails to allege
that access was specifically prohibited.”) (quotations       *9 First, Plaintiff does not allege that COVID-19
omitted); Michael Cetta, 2020 WL 7321405, at *12            is not a virus, nor could it. Second, the Microbe
(“[Plaintiff] has not alleged that access was ever denied   Exclusion's causation language is instructive here.
completely to the restaurant [and] ... under the plain      Losses “caused directly or indirectly” by the virus
meaning of the Policy, if employees (but not patrons)       are expressly within the scope of the exclusion.
were allowed access to the indoor portions of the           Plaintiff asserts that “[d]ue to COVID-19, Plaintiff
restaurant, civil authority did not prohibit access.”).     has suffered ‘direct physical loss of or damage’ to
                                                            its property. Among other things, COVID-19 made


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     8
 Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 29 of 30 PageID: 1130
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


the Insured Property unusable in the way that it had         Accordingly, the Court rejects Plaintiff's interpretation
been used before COVID-19, rendered the property             that the exclusion only applies to wood and structure-
substantially unusable and uninhabitable, intruded           related damage.
upon the property, damaged the property, prevented
physical access to and use of the property, and caused       Plaintiff further argues that the Policy does not
a suspension of business operations at the property.”        expressly mention a pandemic, and so “microbe” is
AC ¶ 58 (emphasis added); see also id. ¶ 64 (“This           too ambiguous to include viruses that cause global
loss is ‘direct.’ Plaintiff is not asking Defendant to       pandemics. Opp'n at 21. The Court disagrees. The
reimburse it after someone obtained a judgment against       Policy expressly defines “microbe” as “any ... virus.”
Plaintiff for getting them sick. That might be an            Policy at 40 (emphasis added). The language is
indirect loss.”). Clearly then, it is evident on the face    clear and unambiguous; a reasonable person would
of the Amended Complaint that Plaintiff's losses are         understand that, under the plain meaning of “any,”
excluded from coverage under the Policy. The same            that definition encompasses all viruses regardless of
is true for any asserted losses caused indirectly by         whether the virus causes infections on a global scale
COVID-19, as those are still ultimately attributable         or causes no infections at all. See 100 Orchard
to the virus and excluded by the plain text of the           Street, LLC v. Travelers Indemnity Insurance Co. of
Policy. See id. ¶ 33 (“Plaintiff's losses were also caused   Am., No. 20-CV-8452 (JMF), 2021 WL 2333244,
by the entry of Civil Authority Orders, particularly         at *2 (rejecting the plaintiff's argument that a virus
those by Governor Cuomo, New York State, and the             exclusion clause did not apply to losses caused
New York State Department of Health, to mitigate             by a “national state of disaster like the current
the spread of COVID-19.”). Accordingly, Plaintiff's          pandemic” and explaining that “ ‘the COVID-19
losses “caused directly or indirectly by or resulting        pandemic is simply a large-scale outbreak of a virus.’
from the presence” or “spread” of COVID-19 are               ” (quoting Michael J. Redenburg, 2021 WL 276655,
unambiguously excluded from coverage under the               at *8 n.5)). That the word “pandemic” is absent is
Policy.                                                      irrelevant when the word “any” is used, indicating
                                                             that viruses of all varieties are included. The express
Plaintiff's arguments are unpersuasive, but the Court        language of the Policy indicates that the COVID-19
will address each in turn. Plaintiff asserts that read as    virus is included under “microbe” as “any ... virus,”
a whole, the Policy clearly shows that the Microbe           barring Plaintiff from coverage. There is no language
Exclusion does not apply because it was only “meant          indicating that the COVID-19 virus would be an
to cover any risks related to the wood and/or structure      exception to that principle, regardless of whether or
of the property.” Opp'n at 20. Plaintiff does not identify   not a pandemic ensued. Indeed, “the fact that [an
any language limiting the exclusion in that way, nor         insurer] could have used even more specific language
address the effect of the Policy's explicit inclusion of     does not [necessarily] render ambiguous the language
“virus” in the definition of “microbe.” Instead, Plaintiff   that [it] actually used[.]” 100 Orchard Street, 2021
infers that the limitation exists—and that the drafters’     WL 2333244, at *2 (citation omitted) (emphasis in
intent is evident—because the Microbe Exclusions             original).
refers to “wet or dry rot” or “fungi”. Id. However,
because the Microbe Exclusion is not ambiguous,               *10 The Microbe Exclusion unambiguously bars
the Court may not look beyond the four corners               Plaintiff from coverage for damage caused directly
of the Policy to interpret the Microbe Exclusion's           or indirectly by “any virus,” which plainly includes
meaning. See U.S. ex rel. AWL Indus., Inc. v. Site           the COVID-19 virus. Had Plaintiff successfully argued
Remediation Servs. Corp., 92 F. Supp. 2d 132, 135            that it suffered some direct and physical loss as a
(E.D.N.Y. 2000). Plaintiff does not point to any other       result of either the virus or the Executive Orders under
language within those four corners that would indicate       the Business Property Coverage and Civil Authority
that it could reasonably conclude that the exclusion         Coverage of the Policy, it still would be barred from
only applies to wood or structural damage. Plaintiff's       seeking coverage due to the Microbe Exclusion.
assumption that this exclusion only applies to wood
and structural damage is just that—an assumption.
                                                             IV. AMENDMENT


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      9
    Case 2:21-cv-01240-WJM-MF Document 21 Filed 07/06/21 Page 30 of 30 PageID: 1131
Office Solution Group, LLC v. National Fire Insurance Company..., Slip Copy (2021)


                                                               [a complaint] is substantive [and] better pleading will
In this Circuit, “[i]t is the usual practice upon granting a
                                                               not cure it,” leave to amend should be denied as futile).
motion to dismiss to allow leave to replead.” Cortec
Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d
Cir. 1991); see also Fed. R. Civ. P. 15(a)(2) (“The court      V. CONCLUSION
should freely give leave [to amend] when justice so            The language of the Policy is unambiguous and
requires.”). However, “[r]easons for a proper denial           bars Plaintiff from coverage. The Business Property
of leave to amend include undue delay, bad faith,              Coverage terms of the Policy cover direct physical
futility of amendment, and perhaps most important,             damage or loss, and the Civil Authority Coverage
                                                               terms of the Policy cover losses when civil authorities
the resulting prejudice to the opposing party.”   AEP
                                                               prohibit entrance onto the covered property due to
Energy Servs. Gas Holding Co. v. Bank of Am., N.A.,
                                                               direct physical damage to neighboring properties.
626 F.3d 699, 725 (2d Cir. 2010) (citation omitted).
                                                               Plaintiff has failed to allege that either of those
The Court declines to grant Plaintiff leave to amend
                                                               occurred, and instead only alleges loss of use and
its Amended Complaint sua sponte because Plaintiff
                                                               limited access to the covered property due to the threat
has previously filed an amended complaint and has
                                                               of COVID-19. Furthermore, Plaintiff is not entitled
not asked for the opportunity to file a second amended
                                                               to coverage because the Policy's Microbe Exclusion
complaint, nor has Plaintiff suggested that it is in
                                                               explicitly excludes coverage for damages caused by
possession of facts that would cure the problems with
                                                               “any virus,” which includes the COVID-19 virus.
its claims. See    TechnoMarine SA v. Giftports, Inc.,         For those reasons, Defendant's motion to dismiss the
758 F.3d 493, 505 (2d Cir. 2014) (“[a] plaintiff need          amended complaint is GRANTED.
not be given leave to amend if it fails to specify either
to the district court or to the court of appeals how           SO ORDERED.
amendment would cure the pleading deficiencies in its
complaint.”); Cuoco v. Moritsugu, 222 F.3d 99, 112
                                                               All Citations
(2d Cir. 2000) (holding that where the “problem with
                                                               Slip Copy, 2021 WL 2403088


Footnotes
1      Citations to the Policy refer to the page numbers automatically generated by the Court's ECF system.
2      As Defendant notes in its reply brief, although Plaintiff seeks declaratory relief for business income coverage,
       Plaintiff did not elect Business Income Coverage for the location at issue (Reply at 2); the Policy shows that
       only Personal Property Coverage and Extra Expense Coverage were purchased for that location. Policy
       at 71. Nonetheless, Defendant's motion focuses in part on interpreting the Business Income Coverage
       provisions of the Business Property Coverage terms.


 End of Document                                                         © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                     Government Works.




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       10
